Exhibit 10.1

 

OFFICE LEASE

 

BETWEEN

 

TRANSWESTERN FEDERAL, L.L.C., AS LANDLORD

 

AND

 

ENERNOC, INC., AS TENANT

 

 

101 FEDERAL STREET

 

BOSTON, MASSACHUSETTS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

1.

DEFINITIONS

1

 

 

 

2.

LEASE GRANT/POSSESSION

3

 

 

 

3.

USE

4

 

 

 

4.

RENT

5

 

 

 

5.

INTENTIONALLY OMITTED

5

 

 

 

6.

SERVICES TO BE FURNISHED BY LANDLORD

5

 

 

 

7.

LEASEHOLD IMPROVEMENTS; TENANT’S PROPERTY

7

 

 

 

8.

SIGNAGE

7

 

 

 

9.

MAINTENANCE, REPAIRS AND ALTERATIONS

7

 

 

 

10.

USE OF ELECTRICAL SERVICES BY TENANT

9

 

 

 

11.

ASSIGNMENT AND SUBLETTING

9

 

 

 

12.

MECHANIC’S LIENS

11

 

 

 

13.

INSURANCE

11

 

 

 

14.

INDEMNITY

12

 

 

 

15.

DAMAGES FROM CERTAIN CAUSES

13

 

 

 

16.

CASUALTY DAMAGE

13

 

 

 

17.

CONDEMNATION

14

 

 

 

18.

EVENTS OF DEFAULT

14

 

 

 

19.

REMEDIES

15

 

 

 

20.

LANDLORD’S DEFAULT

18

 

 

 

21.

NO WAIVER

18

 

 

 

22.

PEACEFUL ENJOYMENT

18

 

 

 

23.

INTENTIONALLY OMITTED

18

 

--------------------------------------------------------------------------------


 

24.

HOLDING OVER

18

 

 

 

25.

SUBORDINATION TO MORTGAGE; ESTOPPEL CERTIFICATE

19

 

 

 

26.

NOTICE

19

 

 

 

27.

SURRENDER OF PREMISES

19

 

 

 

28.

RIGHTS RESERVED TO LANDLORD

20

 

 

 

29.

MISCELLANEOUS.

20

 

 

 

30.

NO OFFER

22

 

 

 

31.

ENTIRE AGREEMENT

22

 

 

 

32.

LIMITATION OF LIABILITY

22

 

EXHIBIT A-OUTLINE AND LOCATION OF PREMISES

EXHIBIT B-RULES AND REGULATIONS

EXHIBIT C-COMMENCEMENT LETTER

 

ii

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

This Office Lease (the “Lease”) is made and entered into on this the 10th day of
December, 2007, between TRANSWESTERN FEDERAL, L.L.C., a Delaware limited
liability company (“Landlord”), and ENERNOC, INC., a Delaware corporation
(“Tenant”).

 

W I T N E S S E T H:

 

1.                                       Definitions. The following are
definitions of some of the defined terms used in this Lease. The definition of
other defined terms are found throughout this Lease.

 


A.                                   “ADDITIONAL RENT” SHALL MEAN ANY SUMS
(EXCLUSIVE OF BASE RENT) THAT ARE REQUIRED TO BE PAID TO LANDLORD BY TENANT
HEREUNDER, WHICH SUMS ARE DEEMED TO BE ADDITIONAL RENT UNDER THIS LEASE.


 


B.                                     “BASE RENT”: BASE RENT SHALL BE PAID
ACCORDING TO THE FOLLOWING SCHEDULE, SUBJECT TO THE PROVISIONS OF SECTION 4
HEREOF.

 

PERIOD

 

ANNUAL BASE
RENT

 

MONTHLY
INSTALLMENTS
OF BASE RENT

 

Rent Commencement Date – 11/30/08

 

$

694,125

 

$

57,843.75

 

 

The Base Rent due for the first month during the Lease Term (hereinafter
defined) shall be paid by Tenant to Landlord contemporaneously with Tenant’s
execution hereof.

 


C.                                     “BROKER” SHALL MEAN, COLLECTIVELY,
CUSHMAN & WAKEFIELD, INC. AND RICHARDS BARRY JOYCE & PARTNERS.


 


D.                                    “BUILDING” SHALL MEAN THE OFFICE BUILDING
AT 101 FEDERAL STREET, BOSTON, MASSACHUSETTS.


 


E.                                      “BUSINESS DAY(S)” SHALL MEAN MONDAYS
THROUGH FRIDAYS EXCLUSIVE OF THE NORMAL BUSINESS HOLIDAYS.


 


F.                                      “COMMON AREAS” SHALL MEAN THOSE AREAS
LOCATED WITHIN THE BUILDING OR ON THE PROPERTY DESIGNATED BY LANDLORD, FROM TIME
TO TIME, FOR THE COMMON USE OR BENEFIT OF TENANTS GENERALLY AND/OR THE PUBLIC.


 


G.                                     “DEFAULT RATE” SHALL MEAN THE LOWER OF
(I) FIFTEEN PERCENT PER ANNUM, OR (II) THE HIGHEST RATE OF INTEREST FROM
TIME-TO-TIME PERMITTED UNDER APPLICABLE FEDERAL AND STATE LAW.


 


H.                                    “LEASE TERM” SHALL MEAN A PERIOD OF
APPROXIMATELY TWELVE (12) MONTHS COMMENCING ON THE EXECUTION OF THIS LEASE (THE
“COMMENCEMENT DATE”) AND, UNLESS

 

--------------------------------------------------------------------------------


 


SOONER TERMINATED AS PROVIDED HEREIN, ENDING ON NOVEMBER 30, 2008 (THE
“EXPIRATION DATE”).


 


I.                                         “NORMAL BUSINESS HOURS” FOR THE
BUILDING SHALL MEAN 8:00 A.M. TO 6:00 P.M. MONDAYS THROUGH FRIDAYS, AND 8:00
A.M. TO 1:00 P.M. ON SATURDAYS, EXCLUSIVE OF HOLIDAYS.


 


J.                                        “NOTICE ADDRESSES” SHALL MEAN THE
FOLLOWING ADDRESSES FOR TENANT AND LANDLORD, RESPECTIVELY:


 

Tenant:

 

EnerNOC, Inc.

75 Federal Street, #300

Boston, MA  02110

Attn:  General Counsel

 

Landlord:

 


TRANSWESTERN FEDERAL, L.L.C.


C/O LINCOLN PROPERTY COMPANY


75 FEDERAL STREET, 7TH FLOOR


BOSTON, MA  02110

Attn:  General Manager

 

with a copy to:

 

Transwestern Investment Company

150 North Wacker Drive, Suite 800

Chicago, IL  60606

Attn:  Owner’s Representative

 

and to:

 

Drane, Freyer and Lapins

150 North Wacker Drive

8th Floor

Chicago, IL 60606

Attn:  Wendy Freyer, Esq.

 

Payments of Rent only shall be made payable to the order of:

 

Transwestern Federal, L.L.C.

 

2

--------------------------------------------------------------------------------


 

at the following address:

 


C/O LINCOLN PROPERTY COMPANY


PO BOX 842546


BOSTON, MA  02284-2546


 


OR SUCH OTHER NAME AND ADDRESS AS LANDLORD SHALL, FROM TIME TO TIME, DESIGNATE.


 


K.                                    “PERMITTED USE” SHALL MEAN GENERAL OFFICE
USE AND NO OTHER USE OR PURPOSE.


 


L.                                      “PREMISES” SHALL MEAN THE OFFICE SPACE
LOCATED WITHIN THE BUILDING AND OUTLINED ON EXHIBIT A TO THIS LEASE. IF THE
PREMISES INCLUDE ONE OR MORE FLOORS IN THEIR ENTIRETY, ALL CORRIDORS AND
RESTROOM FACILITIES LOCATED ON SUCH FULL FLOOR(S) SHALL BE CONSIDERED PART OF
THE PREMISES.


 


M.                                 “PROPERTY” SHALL MEAN THE BUILDING AND THE
PARCEL OF LAND ON WHICH IT IS LOCATED AND OTHER IMPROVEMENTS SERVING THE
BUILDING, IF ANY, AND THE PARCEL OF LAND ON WHICH THEY ARE LOCATED.


 


N.                                    “RENTABLE AREA IN THE BUILDING” SHALL MEAN
561,542 SQUARE FEET.


 


O.                                    “RENTABLE AREA IN THE PREMISES” SHALL MEAN
15,425 SQUARE FEET.


 


P.                                      “RENT COMMENCEMENT DATE” SHALL MEAN
DECEMBER 15, 2007.


 

2.                                       Lease Grant/Possession.

 


A.                                   SUBJECT TO AND UPON THE TERMS HEREIN SET
FORTH, LANDLORD LEASES TO TENANT AND TENANT LEASES FROM LANDLORD THE PREMISES ON
AN “AS IS” BASIS (EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN), TOGETHER WITH
THE RIGHT, IN COMMON WITH OTHERS, TO USE THE COMMON AREAS. THE PREMISES SHALL BE
DELIVERED TO TENANT ON THE COMMENCEMENT DATE IN “BROOM CLEAN” CONDITION, FREE OF
ALL OCCUPANTS, WITH ALL SYSTEMS SERVING THE SAME IN GOOD AND OPERATIONAL
CONDITION. BY TAKING POSSESSION OF THE PREMISES, TENANT IS DEEMED TO HAVE
ACCEPTED THE PREMISES AND AGREED THAT THE PREMISES IS IN GOOD ORDER AND
SATISFACTORY CONDITION UNLESS TENANT NOTIFIES LANDLORD IN WRITING WITHIN TWO (2)
BUSINESS DAYS AFTER DELIVERY OF ALL RESPECTS IN WHICH THE PREMISES DO NOT COMPLY
WITH THE REQUIREMENTS OF THE PRIOR SENTENCE, WITH NO REPRESENTATION OR WARRANTY
BY LANDLORD AS TO THE CONDITION OF THE PREMISES OR THE BUILDING OR SUITABILITY
THEREOF FOR TENANT’S USE.


 


B.                                     NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS LEASE, IF LANDLORD IS UNABLE TO TENDER POSSESSION OF ANY
PORTION OF THE PREMISES ON THE DATE POSSESSION IS TO BE DELIVERED DUE TO THE
HOLDING OVER OF ANOTHER PARTY, THIS LEASE SHALL NOT BE VOID OR VOIDABLE OR
OTHERWISE AFFECTED AND TENANT SHALL HAVE NO CLAIM FOR DAMAGES AGAINST LANDLORD.
LANDLORD SHALL USE REASONABLE EFFORTS TO REGAIN POSSESSION OF THE PREMISES IN
ORDER TO DELIVER THE SAME TO TENANT. IF THE COMMENCEMENT DATE AS SET FORTH IN
SECTION 1G IS A SPECIFIED DATE, THE COMMENCEMENT DATE SHALL BE POSTPONED UNTIL
THE DATE

 

3

--------------------------------------------------------------------------------


 


LANDLORD DELIVERS POSSESSION OF THE PREMISES TO TENANT, THE EXPIRATION DATE
SHALL, AT THE OPTION OF LANDLORD, CORRESPONDINGLY BE POSTPONED ON A PER DIEM
BASIS, AND, UPON THE DETERMINATION OF THE ACTUAL COMMENCEMENT DATE AND THE
ACTUAL EXPIRATION DATE, LANDLORD AND TENANT SHALL EACH EXECUTE AND DELIVER A
COMMENCEMENT LETTER IN THE FORM OF EXHIBIT C ATTACHED HERETO.


 


C.                                     IF TENANT, WITH LANDLORD’S PRIOR WRITTEN
APPROVAL, TAKES POSSESSION OF THE PREMISES PRIOR TO THE COMMENCEMENT DATE FOR
THE SOLE PURPOSE OF PERFORMING ANY IMPROVEMENTS THEREIN OR INSTALLING FURNITURE,
EQUIPMENT OR OTHER PERSONAL PROPERTY OF TENANT, SUCH POSSESSION SHALL BE SUBJECT
TO ALL OF THE TERMS AND CONDITIONS OF THIS LEASE, EXCEPT THAT TENANT SHALL NOT
BE REQUIRED TO PAY RENT WITH RESPECT TO THE PERIOD OF TIME PRIOR TO THE
COMMENCEMENT DATE DURING WHICH TENANT PERFORMS SUCH WORK. TENANT SHALL, HOWEVER,
BE LIABLE FOR THE REASONABLE COST OF ANY SERVICES (E.G., ELECTRICITY, HVAC,
FREIGHT ELEVATORS) THAT ARE PROVIDED TO TENANT DURING THE PERIOD OF TENANT’S
POSSESSION PRIOR TO THE COMMENCEMENT DATE. NOTHING HEREIN SHALL BE CONSTRUED AS
GRANTING TENANT THE RIGHT TO TAKE POSSESSION OF THE PREMISES PRIOR TO THE
COMMENCEMENT DATE, WHETHER FOR CONSTRUCTION, FIXTURING OR ANY OTHER PURPOSE,
WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD.


 

3.                                       Use.   The Premises shall be used for
the Permitted Use and for no other purpose. Tenant agrees not to use or permit
the use of the Premises for any purpose which is illegal or dangerous, which
creates a nuisance or which would increase the cost of insurance coverage with
respect to the Building. Tenant will conduct its business and control its
agents, servants, employees, customers, licensees, and invitees in such a manner
as not to interfere with or disturb other tenants or Landlord in the management
of the Property. Tenant will maintain the Premises in substantially the same
condition in which it has been delivered to Tenant (or such better condition as
it may be put in thereafter by Tenant), and comply with all laws, ordinances,
orders, rules and regulations of any governmental entity with reference to the
use, condition, configuration or occupancy of the Premises; provided, however,
that in no event shall Tenant be responsible for bringing the Premises into
compliance with applicable laws, ordinances, orders, rules and regulations of
any governmental entity in effect as of the Commencement Date to the extent
applicable to the use, condition, configuration or occupancy of the Premises for
the Permitted Use, generally, unless such compliance results from (i) Tenant’s
particular use of the Premises or (ii) any Alterations undertaken by or on
behalf of Tenant or anyone claiming by, through, or under Tenant (but in no
event shall the need for compliance be deemed to result from Alterations
undertaken by or on behalf of Tenant if non-compliance is merely discovered as a
result of such Alterations as opposed to being caused by the Alterations
undertaken by Tenant). Tenant shall not, and shall not allow its employees,
agents, contractors or invitees, to bring into the Building or the Premises any
dangerous or hazardous materials, except for customary office and cleaning
supplies, provided Tenant uses, stores and disposes of the same in compliance
with all applicable law. Tenant, at its expense, will comply with the rules and
regulations of the Building attached hereto as Exhibit B and such other rules
and regulations adopted and altered by Landlord from time-to-time and will cause
all of its agents, employees, invitees and visitors to do so. All such changes
to rules and regulations will be reasonable and shall be sent by Landlord to
Tenant in writing. In the event of a conflict between the rules and regulations
and the terms of this Lease, the terms of this Lease shall control. Landlord
shall not knowingly enforce the rules and regulations against Tenant in a
discriminatory manner.

 

4

--------------------------------------------------------------------------------


 

4.                                       Rent.

 


A.                                   TENANT COVENANTS TO PAY TO LANDLORD DURING
THE LEASE TERM, WITHOUT ANY SETOFF OR DEDUCTION EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, THE FULL AMOUNT OF ALL BASE RENT AND ADDITIONAL RENT DUE
HEREUNDER AND THE FULL AMOUNT OF ALL SUCH OTHER SUMS OF MONEY AS SHALL BECOME
DUE UNDER THIS LEASE, ALL OF WHICH HEREINAFTER MAY BE COLLECTIVELY CALLED
“RENT.”  IN ADDITION, TENANT SHALL PAY, AS ADDITIONAL RENT, ALL RENT, SALES AND
USE TAXES OR OTHER SIMILAR TAXES, IF ANY, LEVIED OR IMPOSED BY ANY CITY, STATE,
COUNTY OR OTHER GOVERNMENTAL BODY HAVING AUTHORITY, SUCH PAYMENTS TO BE IN
ADDITION TO ALL OTHER PAYMENTS REQUIRED TO BE PAID TO LANDLORD BY TENANT UNDER
THIS LEASE. SUCH PAYMENTS SHALL BE PAID CONCURRENTLY WITH THE PAYMENTS OF THE
RENT ON WHICH THE TAX IS BASED. BASE RENT AND ADDITIONAL RENT FOR EACH CALENDAR
YEAR OR PORTION THEREOF DURING THE LEASE TERM, SHALL BE DUE AND PAYABLE IN
ADVANCE IN MONTHLY INSTALLMENTS ON THE FIRST DAY OF EACH CALENDAR MONTH DURING
THE LEASE TERM, WITHOUT DEMAND. IF THE LEASE TERM COMMENCES ON A DAY OTHER THAN
THE FIRST DAY OF A MONTH OR TERMINATES ON A DAY OTHER THAN THE LAST DAY OF A
MONTH, THEN THE INSTALLMENTS OF BASE RENT AND ADDITIONAL RENT FOR SUCH MONTH OR
MONTHS SHALL BE PRORATED, BASED ON THE NUMBER OF DAYS IN SUCH MONTH. ALL AMOUNTS
RECEIVED BY LANDLORD FROM TENANT HEREUNDER SHALL BE APPLIED FIRST TO THE
EARLIEST ACCRUED AND UNPAID RENT THEN OUTSTANDING. TENANT’S COVENANT TO PAY RENT
SHALL BE INDEPENDENT OF EVERY OTHER COVENANT SET FORTH IN THIS LEASE.


 


B.                                     TO THE EXTENT ALLOWED BY LAW, ALL
INSTALLMENTS OF RENT NOT PAID WHEN DUE SHALL BEAR INTEREST AT THE DEFAULT RATE
FROM THE DATE DUE UNTIL PAID, PROVIDED, TENANT SHALL BE ENTITLED TO A GRACE
PERIOD OF THREE (3) DAYS AFTER NOTICE FROM LANDLORD WITH RESPECT TO THE FIRST
TWO (2) LATE PAYMENTS IN ANY CALENDAR YEAR. IN ADDITION, IF TENANT FAILS TO PAY
ANY INSTALLMENT OF BASE RENT AND ADDITIONAL RENT OR ANY OTHER ITEM OF RENT WHEN
DUE AND PAYABLE HEREUNDER, A “LATE CHARGE” EQUAL TO FIVE PERCENT (5%) OF SUCH
UNPAID AMOUNT WILL BE DUE AND PAYABLE IMMEDIATELY BY TENANT TO LANDLORD,
PROVIDED, TENANT SHALL BE ENTITLED TO A GRACE PERIOD OF THREE (3) DAYS AFTER
NOTICE FROM LANDLORD WITH RESPECT TO THE FIRST TWO (2) LATE PAYMENTS IN ANY
CALENDAR YEAR.


 


C.                                     TENANT’S OBLIGATION SO TO PAY RENT UNDER
THE LEASE SHALL BE ABSOLUTE, UNCONDITIONAL, AND INDEPENDENT AND SHALL NOT BE
DISCHARGED OR OTHERWISE AFFECTED BY ANY LAW OR REGULATION NOW OR HEREAFTER
APPLICABLE TO THE PREMISES, OR ANY OTHER RESTRICTION ON TENANT’S USE, OR, EXCEPT
AS EXPRESSLY PROVIDED IN THE LEASE, ANY CASUALTY OR TAKING, OR ANY FAILURE BY
LANDLORD TO PERFORM OR OTHER OCCURRENCE; AND TENANT WAIVES ALL RIGHTS NOW OR
HEREAFTER EXISTING TO TERMINATE, QUIT OR SURRENDER THIS LEASE OR THE PREMISES OR
ANY PART THEREOF, OR TO ASSERT ANY DEFENSE IN THE NATURE OF CONSTRUCTIVE
EVICTION TO ANY ACTION SEEKING TO RECOVER RENT.

 

5.                                       Intentionally Omitted .

 

6.                                       Services to be Furnished by Landlord.

 


A.                                   LANDLORD SHALL FURNISH THE FOLLOWING
SERVICES:  (I) HEATING AND AIR CONDITIONING DURING NORMAL BUSINESS HOURS TO
PROVIDE A TEMPERATURE CONDITION REQUIRED, IN

 

5

--------------------------------------------------------------------------------


 


LANDLORD’S REASONABLE JUDGMENT, FOR COMFORTABLE OCCUPANCY OF THE PREMISES UNDER
NORMAL BUSINESS OPERATIONS; (II) HOT AND COLD WATER FOR USE IN THE COMMON
LAVATORIES OF THE BUILDING AND COLD WATER FOR THE KITCHENETTE WITHIN THE
PREMISES (ANY HEATING OF SUCH WATER FOR THE KITCHENETTE BEING THE RESPONSIBILITY
OF TENANT); (III) JANITORIAL SERVICE IN THE PREMISES AND COMMON AREAS ON
BUSINESS DAYS; (IV) ELECTRICITY TO THE PREMISES FOR GENERAL OFFICE USE, IN
ACCORDANCE WITH AND SUBJECT TO THE TERMS AND CONDITIONS OF SECTION 10 OF THIS
LEASE AND (V) PASSENGER ELEVATOR SERVICE, 24 HOURS A DAY, 7 DAYS A WEEK; AND
FREIGHT ELEVATOR SERVICE ON BUSINESS DAYS, UPON REQUEST OF TENANT AND SUBJECT TO
SCHEDULING AND CHARGES BY LANDLORD. TENANT SHALL BE PERMITTED ACCESS TO THE
BUILDING AND THE PREMISES ON A 24 HOUR PER DAY, 7 DAY PER WEEK BASIS, SUBJECT TO
FORCE MAJEURE (AS HEREINAFTER DEFINED) AND LANDLORD’S REASONABLE SECURITY
MEASURES, AND SUBJECT TO LANDLORD’S RIGHT TO PROHIBIT, RESTRICT OR LIMIT ACCESS
TO THE BUILDING OR THE PREMISES IN EMERGENCY SITUATIONS IF LANDLORD DETERMINES,
IN ITS REASONABLE DISCRETION, THAT IT IS NECESSARY OR ADVISABLE TO DO SO IN
ORDER TO PREVENT OR PROTECT AGAINST DEATH OR INJURY TO PERSONS OR DAMAGE TO
PROPERTY.


 


B.                                     IF TENANT REQUESTS ANY OTHER UTILITIES OR
BUILDING SERVICES IN ADDITION TO THOSE IDENTIFIED IN SECTION 6A, OR ANY OF THE
ABOVE UTILITIES OR BUILDING SERVICES IN FREQUENCY, SCOPE, QUALITY OR QUANTITIES
SUBSTANTIALLY GREATER THAN THE STANDARDS SET BY LANDLORD FOR THE BUILDING, THEN
LANDLORD SHALL USE REASONABLE EFFORTS TO ATTEMPT TO FURNISH TENANT WITH SUCH
ADDITIONAL UTILITIES OR BUILDING SERVICES. LANDLORD MAY IMPOSE A REASONABLE
CHARGE FOR SUCH ADDITIONAL UTILITIES OR BUILDING SERVICES, WHICH SHALL BE PAID
MONTHLY BY TENANT AS ADDITIONAL RENT ON THE SAME DAY THAT THE MONTHLY
INSTALLMENT OF BASE RENT IS DUE.


 


C.                                     EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, THE FAILURE BY LANDLORD TO ANY EXTENT TO FURNISH, OR THE INTERRUPTION OR
TERMINATION OF UTILITIES AND BUILDING SERVICES IDENTIFIED IN SECTION 6A IN WHOLE
OR IN PART, RESULTING FROM ADHERENCE TO LAWS, REGULATIONS AND ADMINISTRATIVE
ORDERS, WEAR, USE, REPAIRS, IMPROVEMENTS, ALTERATIONS OR ANY CAUSES SHALL NOT
RENDER LANDLORD LIABLE IN ANY RESPECT NOR BE CONSTRUED AS AN ACTUAL OR 
CONSTRUCTIVE EVICTION OF TENANT, NOR GIVE RISE TO AN ABATEMENT OF RENT, NOR
RELIEVE TENANT FROM THE OBLIGATION TO FULFILL ANY COVENANT OR AGREEMENT HEREOF.


 


D.                                    NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 6, IF: (I) LANDLORD CEASES TO FURNISH ANY SERVICE IN
THE BUILDING FOR A PERIOD IN EXCESS OF FIVE (5) CONSECUTIVE BUSINESS DAYS AFTER
TENANT NOTIFIES LANDLORD OF SUCH CESSATION (THE “INTERRUPTION NOTICE”); (II)
SUCH CESSATION DOES NOT ARISE AS A RESULT OF AN ACT OR OMISSION OF TENANT; (III)
SUCH CESSATION IS NOT CAUSED BY A FIRE OR OTHER CASUALTY (IN WHICH CASE SECTION
16 SHALL CONTROL); (IV) THE RESTORATION OF SUCH SERVICE IS REASONABLY WITHIN THE
CONTROL OF LANDLORD; AND (V) AS A RESULT OF SUCH CESSATION, THE PREMISES OR A
MATERIAL PORTION THEREOF, IS RENDERED UNTENANTABLE AND TENANT IN FACT CEASES TO
USE THE PREMISES, OR MATERIAL PORTION THEREOF, THEN TENANT, AS ITS SOLE REMEDY,
SHALL BE ENTITLED TO RECEIVE AN ABATEMENT OF BASE RENT PAYABLE HEREUNDER DURING
THE PERIOD BEGINNING ON THE SIXTH (6TH) CONSECUTIVE BUSINESS DAY AFTER
LANDLORD’S RECEIPT OF THE INTERRUPTION NOTICE AND ENDING ON THE DAY WHEN THE
SERVICE IN QUESTION HAS BEEN RESTORED. IN THE EVENT THE ENTIRE PREMISES HAS NOT
BEEN RENDERED UNTENANTABLE BY THE CESSATION IN SERVICE, THE AMOUNT OF ABATEMENT
THAT TENANT IS ENTITLED TO RECEIVE SHALL BE PRORATED BASED UPON THE PERCENTAGE
OF THE PREMISES SO RENDERED UNTENANTABLE AND NOT USED BY TENANT.

 

6

--------------------------------------------------------------------------------


 

7.                                       Leasehold Improvements; Tenant’s
Property. All fixtures (other than Tenant’s trade fixtures), improvements and
appurtenances attached to, or built into, the Premises at the commencement of or
during the Lease Term, whether or not by, or at the expense of, Tenant
(“Leasehold Improvements”), shall be and remain a part of the Premises; shall be
the property of Landlord; and shall not be removed by Tenant except as expressly
provided herein. Notwithstanding the foregoing, all unattached and moveable
partitions, trade fixtures, equipment or furniture located in the Premises and
acquired by or for the account of Tenant, without expense to Landlord, which can
be removed without structural damage to the Building or Premises, and all
personalty brought into the Premises by Tenant (“Tenant’s Property”) shall be
owned and insured by Tenant. Landlord may, nonetheless, at any time prior to the
expiration or earlier termination of this Lease or Tenant’s right to possession
of the Premises, require Tenant to remove any Leasehold Improvements which were
installed by or at the direction of Tenant or anyone claiming by, through or
under Tenant (the “Required Removables”) at Tenant’s sole cost. Upon the
termination of the Lease Term or the sooner termination of Tenant’s right to
possession of the Premises, Tenant shall remove Tenant’s Property, all
electronic, phone and data cabling exclusively serving the Premises installed by
or at the direction of Tenant or anyone claiming by, through or under Tenant
(whether such cabling is located within or outside of the Premises), and all
Required Removables. Tenant shall, at its sole cost and expense,  repair any
damage caused by such removal. If Tenant fails to remove any of the foregoing
items or to perform any required repairs and restoration, (i) Landlord, at
Tenant’s sole cost and expense, may remove the same (and repair any damage
occasioned thereby) and dispose thereof or deliver such items to any other place
of business of Tenant, or warehouse the same, and Tenant shall pay the cost of
such removal, repair, delivery, or warehousing of such items within five
(5) days after demand from Landlord and (ii) such failure shall be deemed a
holding over by Tenant under Section 24 hereof until such failure is rectified
by Tenant or Landlord.

 

8.                                       Signage. Tenant shall not install any
signage visible from the exterior of the Premises; all signage shall be in the
standard graphics for the Building and no others shall be used or permitted
without Landlord’s prior written consent. Landlord shall provide, at its
expense, lobby directory signage identifying Tenant and building standard
signage at the entrance to the Premises identifying Tenant.

 

9.                                       Maintenance, Repairs and Alterations.

 


A.                                   EXCEPT TO THE EXTENT SUCH OBLIGATIONS ARE
IMPOSED UPON LANDLORD HEREUNDER, TENANT SHALL, AT ITS SOLE COST AND EXPENSE,
MAINTAIN THE PREMISES (INCLUDING, WITHOUT LIMITATION, ANY SUPPLEMENTAL
ELECTRICAL OR HVAC SYSTEMS INSTALLED BY TENANT, AUDIO/VISUAL, COMPUTER, DATA OR
TELECOMMUNICATIONS SYSTEMS, SPECIAL SECURITY SYSTEMS, INTERIOR BATHROOMS,
KITCHENS AND KITCHEN APPLIANCES) IN SUBSTANTIALLY THE SAME ORDER, CONDITION AND
REPAIR AS EXISTED ON THE COMMENCEMENT DATE (OR SUCH BETTER CONDITION AS IT MAY
BE PUT IN THEREAFTER BY TENANT) THROUGHOUT THE ENTIRE LEASE TERM, ORDINARY WEAR
AND TEAR AND DAMAGE BY FIRE OR OTHER CASUALTY EXCEPTED. TENANT AGREES TO KEEP
THE AREAS VISIBLE FROM OUTSIDE THE PREMISES IN A NEAT, CLEAN AND ATTRACTIVE
CONDITION AT ALL TIMES. TENANT SHALL, WITHIN THIRTY (30) DAYS AFTER LANDLORD’S
WRITTEN DEMAND THEREFOR, REIMBURSE LANDLORD FOR THE REASONABLE COST OF ALL
REPAIRS, REPLACEMENTS AND ALTERATIONS (COLLECTIVELY, “REPAIRS”) IN AND TO THE
PREMISES, BUILDING AND PROPERTY AND THE FACILITIES AND SYSTEMS THEREOF, PLUS AN

 

7

--------------------------------------------------------------------------------


 


ADMINISTRATION CHARGE OF TEN PERCENT (10%) OF SUCH COST, THE NEED FOR WHICH
REPAIRS ARISES OUT OF (1) THE INSTALLATION, REMOVAL, USE OR OPERATION OF
TENANT’S PROPERTY OR REQUIRED REMOVABLES, (2) THE MOVING OF TENANT’S PROPERTY
AND REQUIRED REMOVABLES INTO OR OUT OF THE BUILDING, (3) ANY ALTERATIONS
(HEREINAFTER DEFINED), OR (4) THE MISUSE OR NEGLIGENCE OF TENANT, ITS AGENTS,
CONTRACTORS, EMPLOYEES OR INVITEES, SUBJECT TO SECTION 13D BELOW.


 


B.                                     TENANT SHALL NOT MAKE OR ALLOW TO BE MADE
ANY ALTERATIONS, ADDITIONS OR IMPROVEMENTS TO THE PREMISES (COLLECTIVELY,
“ALTERATIONS”), WITHOUT FIRST OBTAINING THE WRITTEN CONSENT OF LANDLORD, WHICH
SHALL NOT BE UNREASONABLY WITHHELD. PRIOR TO COMMENCING ANY ALTERATIONS AND AS A
CONDITION TO OBTAINING LANDLORD’S CONSENT, TENANT SHALL DELIVER TO LANDLORD
PLANS AND SPECIFICATIONS REASONABLY ACCEPTABLE TO LANDLORD; NAMES AND ADDRESSES
OF CONTRACTORS REASONABLY ACCEPTABLE TO LANDLORD; COPIES OF CONTRACTS; NECESSARY
PERMITS AND APPROVALS; EVIDENCE OF CONTRACTOR’S AND SUBCONTRACTOR’S INSURANCE IN
ACCORDANCE WITH SECTION 13 HEREOF; AND A PAYMENT BOND OR OTHER SECURITY, ALL IN
FORM AND AMOUNT SATISFACTORY TO LANDLORD. TENANT SHALL BE RESPONSIBLE FOR
INSURING THAT ALL SUCH PERSONS PROCURE AND MAINTAIN INSURANCE COVERAGE AGAINST
SUCH RISKS, IN SUCH AMOUNTS AND WITH SUCH COMPANIES AS LANDLORD MAY REASONABLY
REQUIRE. ALL ALTERATIONS SHALL BE CONSTRUCTED IN A GOOD AND WORKMANLIKE MANNER
USING BUILDING STANDARD MATERIALS OR OTHER NEW MATERIALS OF EQUAL OR GREATER
QUALITY. LANDLORD, TO THE EXTENT REASONABLY NECESSARY TO AVOID ANY DISRUPTION TO
THE TENANTS AND OCCUPANTS OF THE BUILDING, SHALL HAVE THE RIGHT TO DESIGNATE THE
REASONABLE TIME WHEN ANY ALTERATIONS MAY BE PERFORMED AND TO OTHERWISE DESIGNATE
REASONABLE RULES, REGULATIONS AND PROCEDURES FOR THE PERFORMANCE OF WORK IN THE
BUILDING. UPON COMPLETION OF THE ALTERATIONS, TENANT SHALL DELIVER TO LANDLORD
“AS-BUILT” PLANS, CONTRACTOR’S AFFIDAVITS AND FULL AND FINAL WAIVERS OF LIEN AND
RECEIPTED BILLS COVERING ALL LABOR AND MATERIALS. ALL ALTERATIONS SHALL COMPLY
WITH THE INSURANCE REQUIREMENTS AND WITH APPLICABLE CODES, ORDINANCES, LAWS AND
REGULATIONS. TENANT SHALL REIMBURSE LANDLORD UPON DEMAND FOR ALL REASONABLE
SUMS, IF ANY, EXPENDED BY LANDLORD FOR THIRD PARTY EXAMINATION OF THE
ARCHITECTURAL, MECHANICAL, ELECTRICAL AND PLUMBING PLANS FOR ANY ALTERATIONS. IN
ADDITION, IF LANDLORD SO REQUESTS, LANDLORD SHALL BE ENTITLED TO OVERSEE THE
CONSTRUCTION OF ANY ALTERATIONS THAT MAY AFFECT THE STRUCTURE OF THE BUILDING OR
ANY OF THE MECHANICAL, ELECTRICAL, PLUMBING OR LIFE SAFETY SYSTEMS OF THE
BUILDING. IF LANDLORD ELECTS TO OVERSEE SUCH WORK, LANDLORD SHALL BE ENTITLED TO
RECEIVE A FEE FOR SUCH OVERSIGHT IN AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE
COST OF SUCH ALTERATIONS. LANDLORD’S APPROVAL OF TENANT’S PLANS AND
SPECIFICATIONS FOR ANY ALTERATIONS PERFORMED FOR OR ON BEHALF OF TENANT SHALL
NOT BE DEEMED TO BE REPRESENTATION BY LANDLORD THAT SUCH PLANS AND
SPECIFICATIONS COMPLY WITH APPLICABLE INSURANCE REQUIREMENTS, BUILDING CODES,
ORDINANCES, LAWS OR REGULATIONS OR THAT THE ALTERATIONS CONSTRUCTED IN
ACCORDANCE WITH SUCH PLANS AND SPECIFICATIONS WILL BE ADEQUATE FOR TENANT’S USE.


 


C.                                     LANDLORD SHALL PERFORM ALL MAINTENANCE,
REPAIRS AND REPLACEMENTS REASONABLY NECESSARY TO KEEP IN GOOD CONDITION AND
WORKING ORDER (A) THE HEATING, VENTILATING, AIR CONDITIONING, PLUMBING,
SECURITY, ELECTRICAL, LIFE SAFETY AND OTHER MECHANICAL SYSTEMS AND EQUIPMENT
SERVING THE PREMISES (EXCEPT TO THE EXTENT THAT THE MAINTENANCE AND REPAIR OF
SUCH SYSTEMS AND EQUIPMENT ARE THE RESPONSIBILITY OF TENANT UNDER THIS LEASE),
(B) THE COMMON AREAS OF THE BUILDING, AND (C) THE STRUCTURE OF THE BUILDING
(INCLUDING, WITHOUT LIMITATION, THE ROOF, EXTERIOR WALLS AND FOUNDATION
THEREOF).

 

8

--------------------------------------------------------------------------------



 


10.                                 USE OF ELECTRICAL SERVICES BY TENANT. ALL
ELECTRICITY USED BY TENANT IN THE PREMISES SHALL BE PAID FOR BY TENANT BY A
SEPARATE CHARGE BILLED DIRECTLY TO TENANT BY LANDLORD BASED ON LANDLORD’S GOOD
FAITH ESTIMATE OF TENANT’S USE OF ELECTRICITY IN THE PREMISES AND PAYABLE BY
TENANT AS ADDITIONAL RENT WITHIN THIRTY (30) DAYS AFTER BILLING. AS SOON AS IS
PRACTICAL FOLLOWING THE END OF EACH CALENDAR YEAR DURING THE LEASE TERM,
LANDLORD SHALL FURNISH TO TENANT A STATEMENT OF TENANT’S ACTUAL USE OF
ELECTRICITY IN THE PREMISES FOR THE PREVIOUS CALENDAR YEAR BASED UPON LANDLORD’S
READING OF THE CHECK METER INSTALLED IN THE PREMISES. IF FOR ANY CALENDAR YEAR
THE ADDITIONAL RENT COLLECTED FOR THE PRIOR YEAR, AS A RESULT OF LANDLORD’S
ESTIMATE OF TENANT’S USE OF ELECTRICITY IN THE PREMISES, IS IN EXCESS OF THE
AMOUNT OWED BY TENANT ON ACCOUNT OF ITS ACTUAL USE OF ELECTRICITY IN THE
PREMISES SUCH PRIOR YEAR, THEN LANDLORD SHALL REFUND TO TENANT ANY OVERPAYMENT
(OR AT LANDLORD’S OPTION APPLY SUCH AMOUNT AGAINST ADDITIONAL RENT DUE OR TO
BECOME DUE HEREUNDER). LIKEWISE, TENANT SHALL PAY TO LANDLORD, WITHIN THIRTY
(30) DAYS AFTER LANDLORD’S WRITTEN DEMAND, ANY UNDERPAYMENT WITH RESPECT TO THE
PRIOR YEAR WHETHER OR NOT THE LEASE HAS TERMINATED PRIOR TO RECEIPT BY TENANT OF
A STATEMENT FOR SUCH UNDERPAYMENT, IT BEING UNDERSTOOD THAT THIS CLAUSE SHALL
SURVIVE THE EXPIRATION OF THE LEASE. LANDLORD SHALL HAVE THE RIGHT AT ANY TIME
AND FROM TIME-TO-TIME DURING THE LEASE TERM TO CONTRACT FOR ELECTRICITY SERVICE
FROM SUCH PROVIDERS OF SUCH SERVICES AS LANDLORD SHALL ELECT (EACH BEING AN
“ELECTRIC SERVICE PROVIDER”). TENANT SHALL COOPERATE WITH LANDLORD, AND THE
APPLICABLE ELECTRIC SERVICE PROVIDER, AT ALL TIMES AND, AS REASONABLY NECESSARY,
SHALL ALLOW LANDLORD AND SUCH ELECTRIC SERVICE PROVIDER REASONABLE ACCESS TO THE
BUILDING’S ELECTRIC LINES, FEEDERS, RISERS, WIRING, AND ANY OTHER MACHINERY
WITHIN THE PREMISES. TENANT’S USE OF ELECTRICAL SERVICES FURNISHED BY LANDLORD
SHALL NOT EXCEED IN VOLTAGE, RATED CAPACITY, OR OVERALL LOAD THAT WHICH IS
STANDARD FOR THE BUILDING. IN THE EVENT TENANT SHALL REQUEST THAT IT BE ALLOWED
TO CONSUME ELECTRICAL SERVICES IN EXCESS OF BUILDING STANDARD, LANDLORD MAY
REFUSE TO CONSENT TO SUCH USAGE OR MAY CONSENT UPON SUCH CONDITIONS AS LANDLORD
REASONABLY ELECTS, AND ALL SUCH ADDITIONAL USAGE SHALL BE PAID FOR BY TENANT AS
ADDITIONAL RENT.


 

11.                                 Assignment and Subletting.

 


A.                                   EXCEPT IN CONNECTION WITH A PERMITTED
TRANSFER (DEFINED IN SECTION 11E BELOW), TENANT SHALL NOT ASSIGN, SUBLEASE,
TRANSFER OR ENCUMBER ANY INTEREST IN THIS LEASE OR ALLOW ANY THIRD PARTY TO USE
ANY PORTION OF THE PREMISES (COLLECTIVELY OR INDIVIDUALLY, A “TRANSFER”) WITHOUT
THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD. WITHOUT LIMITATION, IT IS AGREED THAT LANDLORD’S CONSENT SHALL NOT BE
CONSIDERED UNREASONABLY WITHHELD IF: (1) THE PROPOSED TRANSFEREE’S FINANCIAL
CONDITION IS NOT ADEQUATE FOR THE OBLIGATIONS SUCH TRANSFEREE IS ASSUMING IN
CONNECTION WITH THE PROPOSED TRANSFER; (2) THE TRANSFEREE’S BUSINESS OR
REPUTATION IS NOT SUITABLE FOR THE BUILDING CONSIDERING THE BUSINESS AND
REPUTATION OF THE OTHER TENANTS AND THE BUILDING’S PRESTIGE, OR THE PROPOSED
TRANSFER WOULD RESULT IN A VIOLATION OF ANOTHER TENANT’S RIGHTS UNDER ITS LEASE
AT THE BUILDING; (3) THE TRANSFEREE IS A GOVERNMENTAL AGENCY OR OCCUPANT OF THE
BUILDING; (4) TENANT IS IN DEFAULT BEYOND ANY APPLICABLE NOTICE AND CURE PERIOD;
(5) ANY PORTION OF THE BUILDING OR THE PREMISES WOULD LIKELY BECOME SUBJECT TO
ADDITIONAL OR DIFFERENT LAWS AS A CONSEQUENCE OF THE PROPOSED TRANSFER; OR
(6) LANDLORD OR ITS LEASING AGENT HAS RECEIVED A PROPOSAL FROM OR MADE A
PROPOSAL TO THE PROPOSED TRANSFEREE TO LEASE SPACE IN THE BUILDING WITHIN SIX
(6) MONTHS PRIOR TO TENANT’S DELIVERY OF WRITTEN NOTICE OF THE PROPOSED TRANSFER
TO LANDLORD. ANY ATTEMPTED TRANSFER IN VIOLATION OF THIS SECTION 11, SHALL,
EXERCISABLE IN LANDLORD’S SOLE AND ABSOLUTE DISCRETION, BE VOID. CONSENT BY
LANDLORD TO ONE OR MORE


 

9

--------------------------------------------------------------------------------


 


TRANSFERS SHALL NOT OPERATE AS A WAIVER OF LANDLORD’S RIGHTS TO APPROVE ANY
SUBSEQUENT TRANSFERS. IF LANDLORD WITHHOLDS ITS CONSENT TO ANY TRANSFER CONTRARY
TO THE PROVISIONS OF THIS SECTION 11, TENANT’S SOLE REMEDY SHALL BE TO SEEK AN
INJUNCTION IN EQUITY TO COMPEL PERFORMANCE BY LANDLORD TO GIVE ITS CONSENT AND
TENANT EXPRESSLY WAIVES ANY RIGHT TO DAMAGES IN THE EVENT OF SUCH WITHHOLDING BY
LANDLORD OF ITS CONSENT. IN NO EVENT SHALL ANY TRANSFER OR PERMITTED TRANSFER
RELEASE OR RELIEVE TENANT FROM ANY OBLIGATION UNDER THIS LEASE OR ANY LIABILITY
HEREUNDER.


 


B.                                     IF TENANT REQUESTS LANDLORD’S CONSENT TO
A TRANSFER, TENANT SHALL SUBMIT TO LANDLORD (I) FINANCIAL STATEMENTS FOR THE
PROPOSED TRANSFEREE, (II) A COPY OF THE PROPOSED ASSIGNMENT OR SUBLEASE, AND
(III) SUCH OTHER INFORMATION AS LANDLORD MAY REASONABLY REQUEST. AFTER
LANDLORD’S RECEIPT OF THE REQUIRED INFORMATION AND DOCUMENTATION, LANDLORD SHALL
EITHER: (1) CONSENT OR REASONABLY REFUSE CONSENT TO THE TRANSFER IN WRITING;
(2) IN THE EVENT OF A PROPOSED ASSIGNMENT OF THIS LEASE, TERMINATE THIS LEASE
EFFECTIVE THE FIRST TO OCCUR OF NINETY (90) DAYS FOLLOWING WRITTEN NOTICE OF
SUCH TERMINATION OR THE DATE THAT THE PROPOSED TRANSFER WOULD HAVE COME INTO
EFFECT; AND (3) IN THE EVENT OF A PROPOSED SUBLETTING, TERMINATE THIS LEASE WITH
RESPECT TO THE PORTION OF THE PREMISES WHICH TENANT PROPOSES TO SUBLEASE
EFFECTIVE THE FIRST TO OCCUR OF NINETY (90) DAYS FOLLOWING WRITTEN NOTICE OF
SUCH TERMINATION OR THE DATE THE PROPOSED TRANSFER WOULD HAVE COME INTO EFFECT.
TENANT SHALL PAY LANDLORD A REVIEW FEE OF $1,000.00 FOR LANDLORD’S REVIEW OF ANY
PERMITTED TRANSFER OR PROPOSED TRANSFER. IN ADDITION, TENANT SHALL REIMBURSE
LANDLORD FOR ITS ACTUAL REASONABLE COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEY’S FEES) INCURRED BY LANDLORD IN CONNECTION WITH
LANDLORD’S  REVIEW OF SUCH PROPOSED TRANSFER OR PERMITTED TRANSFER.


 


C.                                     TENANT SHALL PAY TO LANDLORD FIFTY
PERCENT (50%) OF ALL CASH AND OTHER CONSIDERATION WHICH TENANT RECEIVES AS A
RESULT OF A TRANSFER THAT IS IN EXCESS OF THE RENT PAYABLE TO LANDLORD HEREUNDER
FOR THE PORTION OF THE PREMISES AND LEASE TERM COVERED BY THE TRANSFER WITHIN
TEN (10) DAYS FOLLOWING RECEIPT THEREOF BY TENANT.


 


D.                                    EXCEPT AS PROVIDED BELOW WITH RESPECT TO A
PERMITTED TRANSFER, IF TENANT IS A CORPORATION, LIMITED LIABILITY COMPANY,
PARTNERSHIP OR SIMILAR ENTITY, AND THE PERSON, PERSONS OR ENTITY WHICH OWNS OR
CONTROLS A MAJORITY OF THE VOTING INTERESTS AT THE TIME CHANGES FOR ANY REASON
(INCLUDING BUT NOT LIMITED TO A MERGER, CONSOLIDATION OR REORGANIZATION), SUCH
CHANGE OF OWNERSHIP OR CONTROL SHALL CONSTITUTE A TRANSFER. THE FOREGOING SHALL
NOT APPLY SO LONG AS TENANT IS AN ENTITY WHOSE OUTSTANDING STOCK IS LISTED ON A
NATIONALLY RECOGNIZED SECURITY EXCHANGE, OR IF AT LEAST EIGHTY PERCENT (80%) OF
ITS VOTING STOCK IS OWNED BY ANOTHER ENTITY, THE VOTING STOCK OF WHICH IS SO
LISTED.


 


E.                                      TENANT MAY ASSIGN ITS ENTIRE INTEREST
UNDER THIS LEASE OR SUBLET THE PREMISES (I) TO ANY ENTITY CONTROLLING OR
CONTROLLED BY OR UNDER COMMON CONTROL WITH TENANT OR (II) TO ANY SUCCESSOR TO
TENANT BY PURCHASE, MERGER, CONSOLIDATION OR REORGANIZATION (HEREINAFTER,
COLLECTIVELY, REFERRED TO AS “PERMITTED TRANSFER”) WITHOUT THE CONSENT OF
LANDLORD, PROVIDED: (1) TENANT IS NOT IN DEFAULT UNDER THIS LEASE BEYOND ANY
APPLICABLE NOTICE AND CURE PERIODS; (2) IF SUCH PROPOSED TRANSFEREE IS A
SUCCESSOR TO TENANT BY PURCHASE, SAID PROPOSED TRANSFEREE SHALL ACQUIRE ALL OR
SUBSTANTIALLY ALL OF THE STOCK OR ASSETS OF TENANT’S


 

10

--------------------------------------------------------------------------------


 


BUSINESS OR, IF SUCH PROPOSED TRANSFEREE IS A SUCCESSOR TO TENANT BY MERGER,
CONSOLIDATION OR REORGANIZATION, THE CONTINUING OR SURVIVING ENTITY SHALL OWN
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF TENANT; (3) WITH RESPECT TO A
PERMITTED TRANSFER TO A PROPOSED TRANSFEREE DESCRIBED IN CLAUSE (II), SUCH
PROPOSED TRANSFEREE SHALL HAVE A NET WORTH WHICH IS AT LEAST EQUAL TO TENANT’S
NET WORTH AS OF THE DAY PRIOR TO THE SERIES OF EVENTS CULMINATING IN THE
PROPOSED PURCHASE, MERGER, CONSOLIDATION OR REORGANIZATION AS EVIDENCED TO
LANDLORD’S REASONABLE SATISFACTION; AND (4) TENANT SHALL GIVE LANDLORD WRITTEN
NOTICE AT LEAST TEN (10) DAYS PRIOR TO THE EFFECTIVE DATE OF THE PROPOSED
PURCHASE, MERGER, CONSOLIDATION OR REORGANIZATION. SO LONG AS TENANT REMAINS A
PUBLICLY TRADED COMPANY, ANY SALE OF TENANT’S STOCK OVER A NATIONALLY-RECOGNIZED
STOCK EXCHANGE SHALL BE DEEMED A PERMITTED TRANSFER FOR PURPOSE OF THIS LEASE.


 

12.                                 Mechanic’s Liens. Tenant will not permit any
mechanic’s liens or other liens to be placed upon the Property with respect to
any work performed by or at the direction of Tenant or anyone claiming by,
through or under Tenant. If a lien is attached to the Property, then, in
addition to any other right or remedy of Landlord, Landlord may, but shall not
be obligated to, discharge the same. Any amount paid by Landlord for any of the
aforesaid purposes including, but not limited to,  reasonable attorneys’ fees,
shall be paid by Tenant to Landlord within thirty (30) days after demand as
Additional Rent. Tenant shall within ten (10) days of receiving such notice of
lien or claim have such lien or claim released of record. Tenant’s failure to
comply with the provisions of the foregoing sentence shall be deemed an Event of
Default entitling Landlord to exercise all of its remedies therefor without the
requirement of any additional notice or cure period.

 

13.                                 Insurance.

 


A.                                   LANDLORD SHALL, AT ALL TIMES DURING THE
LEASE TERM, PROCURE AND MAINTAIN: (I) POLICIES OF INSURANCE COVERING LOSS OR
DAMAGE TO THE PROPERTY IN AN AMOUNT EQUAL TO THE FULL REPLACEMENT COST OF THE
BUILDING, INCLUDING LEASEHOLD IMPROVEMENTS IN THE PREMISES, WHICH SHALL PROVIDE
PROTECTION AGAINST LOSS BY FIRE AND OTHER ALL-RISK CASUALTIES INCLUDING
EARTHQUAKE AND FLOOD AND SUCH OTHER PROPERTY INSURANCE AS MAY BE REQUIRED BY
LANDLORD’S MORTGAGEE OR AS OTHERWISE DESIRED BY LANDLORD, AND (II) COMMERCIAL
GENERAL LIABILITY INSURANCE APPLICABLE TO THE BUILDING AND THE COMMON AREAS,
PROVIDING A MINIMUM LIMIT OF $3,000,000.00 PER OCCURRENCE.


 


B.                                     TENANT SHALL PROCURE AND MAINTAIN, AT ITS
EXPENSE, (I) ALL-RISK (SPECIAL FORM) PROPERTY INSURANCE IN AN AMOUNT EQUAL TO
THE FULL REPLACEMENT COST OF TENANT’S PROPERTY LOCATED IN THE PREMISES; (II) A
POLICY OR POLICIES OF GENERAL LIABILITY AND UMBRELLA OR EXCESS LIABILITY
INSURANCE APPLYING TO TENANT’S OPERATIONS AND USE OF THE PREMISES, PROVIDING A
MINIMUM LIMIT OF $3,000,000.00 PER OCCURRENCE AND IN THE AGGREGATE, NAMING
LANDLORD AND LANDLORD’S BUILDING MANAGER AS ADDITIONAL INSUREDS, (III)
AUTOMOBILE LIABILITY INSURANCE COVERING OWNED, NON-OWNED AND HIRED VEHICLES IN
AN AMOUNT NOT LESS THAN A COMBINED SINGLE LIMIT OF $1,000,000.00 PER ACCIDENT,
AND (IV) WORKERS’ COMPENSATION INSURANCE IN ACCORDANCE WITH THE LAWS OF THE
STATE IN WHICH THE PROPERTY IS LOCATED AND EMPLOYER’S LIABILITY INSURANCE IN AN
AMOUNT NOT LESS THAN $1,000,000.00 EACH ACCIDENT, $1,000,000.00 DISEASE-EACH
EMPLOYEE AND POLICY LIMIT, WITH THE INSURANCE POLICIES REQUIRED UNDER THIS
CLAUSE (IV) TO BE ENDORSED TO WAIVE THE INSURANCE CARRIERS’ RIGHT OF
SUBROGATION. TENANT SHALL


 

11

--------------------------------------------------------------------------------


 


MAINTAIN THE FOREGOING INSURANCE COVERAGES IN EFFECT COMMENCING ON THE EARLIER
TO OCCUR OF THE COMMENCEMENT DATE AND THE DATE TENANT TAKES POSSESSION OF THE
PREMISES, AND CONTINUING TO THE END OF THE LEASE TERM.


 


C.                                     THE INSURANCE REQUIREMENTS SET FORTH IN
THIS SECTION 13 ARE INDEPENDENT OF THE WAIVER, INDEMNIFICATION, AND OTHER
OBLIGATIONS UNDER THIS LEASE AND WILL NOT BE CONSTRUED OR INTERPRETED IN ANY WAY
TO RESTRICT, LIMIT OR MODIFY THE WAIVER, INDEMNIFICATION AND OTHER OBLIGATIONS
OR TO IN ANY WAY LIMIT ANY PARTY’S LIABILITY UNDER THIS LEASE. IN ADDITION TO
THE REQUIREMENTS SET FORTH IN SECTIONS 13 AND 14, THE INSURANCE REQUIRED OF
TENANT UNDER THIS LEASE MUST BE ISSUED BY AN INSURANCE COMPANY WITH A RATING OF
NO LESS THAN A-VIII IN THE CURRENT BEST’S INSURANCE GUIDE OR THAT IS OTHERWISE
ACCEPTABLE TO LANDLORD, AND ADMITTED TO ENGAGE IN THE BUSINESS OF INSURANCE IN
THE STATE IN WHICH THE BUILDING IS LOCATED; BE PRIMARY INSURANCE FOR ALL CLAIMS
UNDER IT AND PROVIDE THAT ANY INSURANCE CARRIED BY LANDLORD, LANDLORD’S BUILDING
MANAGER, AND LANDLORD’S LENDERS IS STRICTLY EXCESS, SECONDARY AND
NONCONTRIBUTING WITH ANY INSURANCE CARRIED BY TENANT; AND PROVIDE THAT INSURANCE
MAY NOT BE CANCELLED, NONRENEWED OR THE SUBJECT OF CHANGE IN COVERAGE OF
AVAILABLE LIMITS OF COVERAGE, EXCEPT UPON TEN (10) DAYS’ PRIOR WRITTEN NOTICE TO
LANDLORD AND LANDLORD’S LENDERS. TENANT WILL DELIVER TO LANDLORD A LEGALLY
ENFORCEABLE CERTIFICATE OF INSURANCE ON ALL POLICIES PROCURED BY TENANT IN
COMPLIANCE WITH TENANT’S OBLIGATIONS UNDER THIS LEASE ON OR BEFORE THE DATE
TENANT FIRST OCCUPIES ANY PORTION OF THE PREMISES, AT LEAST TEN (10) DAYS BEFORE
THE EXPIRATION DATE OF ANY POLICY AND UPON THE RENEWAL OF ANY POLICY. LANDLORD
SHALL HAVE THE RIGHT TO APPROVE ALL DEDUCTIBLES AND SELF-INSURED RETENTIONS
UNDER TENANT’S POLICIES, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED.


 


D.                                    NEITHER LANDLORD NOR TENANT SHALL BE
LIABLE (BY WAY OF SUBROGATION OR OTHERWISE) TO THE OTHER PARTY (OR TO ANY
INSURANCE COMPANY INSURING THE OTHER PARTY) FOR ANY LOSS OR DAMAGE TO ANY OF THE
PROPERTY OF LANDLORD OR TENANT, AS THE CASE MAY BE, WITH RESPECT TO THEIR
RESPECTIVE PROPERTY, THE BUILDING, THE PROPERTY OR THE PREMISES OR ANY ADDITION
OR IMPROVEMENTS THERETO, OR ANY CONTENTS THEREIN, TO THE EXTENT COVERED BY
INSURANCE CARRIED OR REQUIRED TO BE CARRIED BY A PARTY HERETO EVEN THOUGH SUCH
LOSS MIGHT HAVE BEEN OCCASIONED BY THE NEGLIGENCE OR WILLFUL ACTS OR OMISSIONS
OF THE LANDLORD OR TENANT OR THEIR RESPECTIVE EMPLOYEES, AGENTS, CONTRACTORS OR
INVITEES. LANDLORD AND TENANT SHALL GIVE EACH INSURANCE COMPANY WHICH ISSUES
POLICIES OF INSURANCE, WITH RESPECT TO THE ITEMS COVERED BY THIS WAIVER, WRITTEN
NOTICE OF THE TERMS OF THIS MUTUAL WAIVER, AND SHALL HAVE SUCH INSURANCE
POLICIES PROPERLY ENDORSED, IF NECESSARY, TO PREVENT THE INVALIDATION OF ANY OF
THE COVERAGE PROVIDED BY SUCH INSURANCE POLICIES BY REASON OF SUCH MUTUAL
WAIVER. FOR THE PURPOSE OF THE FOREGOING WAIVER, THE AMOUNT OF ANY DEDUCTIBLE
APPLICABLE TO ANY LOSS OR DAMAGE SHALL BE DEEMED COVERED BY, AND RECOVERABLE BY
THE INSURED UNDER THE INSURANCE POLICY TO WHICH SUCH DEDUCTIBLE RELATES.


 

14.                                 Indemnity. To the extent not expressly
prohibited by law, Landlord and Tenant each (in either case, the “Indemnitor”)
agree to hold harmless and indemnify the other and the other’s agents, partners,
shareholders, members, officers, directors, beneficiaries and employees
(collectively, the “Indemnitees”) from any losses, damages, judgments, claims,
expenses, costs and liabilities imposed upon or incurred by or asserted against
the Indemnitees, including without

 

12

--------------------------------------------------------------------------------


 

limitation reasonable attorneys’ fees and expenses, for death or injury to, or
damage to property of, third parties, other than the Indemnitees, that may arise
from the negligence or willful misconduct of Indemnitor or any of Indemnitor’s
agents, members, partners or employees. Such third parties shall not be deemed
third party beneficiaries of this Lease. If any action, suit or proceeding is
brought against any of the Indemnitees by reason of the negligence or willful
misconduct of Indemnitor or any of Indemnitor’s agents, members, partners or
employees, then Indemnitor will, at Indemnitor’s expense and at the option of
said Indemnitees, by counsel reasonably approved by said Indemnitees, resist and
defend such action, suit or proceeding. In addition, to the extent not expressly
prohibited by law, Tenant agrees to hold harmless and indemnify Landlord and 
Landlord’s Indemnitees from any losses, damages, judgments, claims, expenses,
costs and liabilities imposed upon or incurred by or asserted against Landlord
or Landlord’s Indemnitees, including reasonable attorneys’ fees and expenses,
for death or injury to, or damage to property of, third parties (other than
Landlord’s Indemnitees) that may arise from any act or occurrence in the
Premises, except to the extent caused by the negligence or willful misconduct of
Landlord or Landlord’s Indemnitees.

 

15.                                 Damages from Certain Causes. To the extent
not expressly prohibited by law, Landlord shall not be liable to Tenant or
Tenant’s employees, contractors, agents, invitees or customers, for any injury
to person or damage to property sustained by Tenant or any such party or any
other person claiming through Tenant resulting from any accident or occurrence
in the Premises or any other portion of the Building caused by the Premises or
any other portion of the Building becoming out of repair or by defect in or
failure of equipment, pipes, or wiring, or by broken glass, or by the backing up
of drains, or by gas, water, steam, electricity, or oil leaking, escaping or
flowing into the Premises (except where due to Landlord’s grossly negligent or
willful failure to make repairs required to be made pursuant to other provisions
of this Lease, after the expiration of a reasonable time after written notice to
Landlord of the need for such repairs), nor shall Landlord be liable to Tenant
for any loss or damage that may be occasioned by or through the acts or
omissions of other tenants of the Building or of any other persons whomsoever,
including, but not limited to riot, strike, insurrection, war, court order,
requisition, order of any governmental body or authority, acts of God, fire or
theft.

 

16.                                 Casualty Damage. If the Premises or any part
thereof shall be damaged by fire or other casualty, Tenant shall give prompt
written notice thereof to Landlord. In case the Building shall be so damaged
that substantial alteration or reconstruction of the Building shall, in
Landlord’s sole opinion, be required (whether or not the Premises shall have
been damaged by such casualty) or in the event there is less than two (2) years
of the Lease Term remaining or in the event Landlord’s mortgagee should require
that the insurance proceeds payable as a result of a casualty be applied to the
payment of the mortgage debt or in the event of any material uninsured loss to
the Building, Landlord may, at its option, terminate this Lease by notifying
Tenant in writing of such termination within ninety (90) days after the date of
such casualty. If Landlord does not thus elect to terminate this Lease, Landlord
shall commence and proceed with reasonable diligence to restore the Building,
and the improvements located within the Premises to substantially the same
condition in which it was immediately prior to the happening of the casualty.
Notwithstanding the foregoing, Landlord’s obligation to restore the Building,
and the improvements located within the Premises shall not require Landlord to
expend for such repair and restoration work more than the insurance proceeds
actually received by Landlord as a result of the casualty. When the repairs
described in

 

13

--------------------------------------------------------------------------------


 

the preceding two sentences have been completed by Landlord, Tenant shall
complete the restoration of all furniture, fixtures and equipment which are
necessary to permit Tenant’s reoccupancy of the Premises. Landlord shall not be
liable for any inconvenience or annoyance to Tenant or injury to the business of
Tenant resulting in any way from such damage or the repair thereof, except that
Rent shall be abated from the date of the damage or destruction for any portion
of the Premises that is unusable by Tenant, which abatement shall be in the same
proportion that the Rentable Area of the Premises which is unusable by Tenant
bears to the total Rentable Area of the Premises; provided that Tenant shall not
be entitled to any abatement of Rent if the damage or destruction within the
Premises is restored within five (5) Business Days after Landlord’s receipt of
written notice from Tenant of the occurrence of the damage or destruction.

 

Landlord shall notify Tenant in writing, within thirty (90) days after any fire
or other casualty affecting the Premises or Tenant’s means of access to the
Building, of Landlord’s reasonable estimate of the time to complete all repairs
to the Premises or, if affected, Tenant’;s means of access to the Building. If
such estimate exceeds the lesser of (i) one (1) year from the date of such fire
or casualty or such damage occurs, or (ii) one-half (1/2) of the then-remaining
Term of this Lease, then Tenant shall have the right to terminate this Lease by
written notice delivered to Landlord within thirty (30) days of receiving such
notification from Landlord.

 

17.                                 Condemnation. If the whole or any
substantial part of the Premises or if the Building or any portion thereof which
would leave the remainder of the Building unsuitable for use comparable to its
use on the Commencement Date, or if the land on which the Building is located or
any material portion thereof, shall be taken or condemned for any public or
quasi-public use under governmental law, ordinance or regulation, or by right of
eminent domain, or by private purchase in lieu thereof, then Landlord may, at
its option, terminate this Lease and Rent shall be abated during the unexpired
portion of this Lease, effective when the physical taking of said Premises or
said portion of the Building or land shall occur. If this Lease is not
terminated, the rent for any portion of the Premises so taken or condemned shall
be abated during the unexpired Lease Term effective when the physical taking of
said portion of the Premises shall occur. All compensation awarded for any
taking or condemnation, or sale proceeds in lieu thereof, shall be the property
of Landlord, and Tenant shall have no claim thereto, the same being hereby
expressly waived by Tenant, except for any portions of such award or proceeds
which are specifically allocated by the condemning or purchasing party for the
taking of or damage to trade fixtures of Tenant and moving costs, which Tenant
specifically reserves to itself.

 

18.                                 Events of Default. The following events
shall be deemed to be “Events of Default” under this Lease:  (i) Tenant fails to
pay any Rent when due; provided that the first (1st) such failure during any
consecutive twelve (12) month period during the Term shall not be an Event of
Default if Tenant pays the amount due within five (5) days after Tenant’s
receipt of written notice from Landlord that such payment was not made when due,
(ii) Tenant fails to perform any other provision of this Lease not described in
this Section 18, and such failure is not cured within thirty (30) days (or
immediately if the failure involves a hazardous condition) after notice from
Landlord, however, other than with respect to a hazardous condition, if Tenant’s
failure to comply cannot reasonably be cured within thirty (30) days, Tenant
shall be allowed additional time (not to exceed thirty (30) additional days) as
is reasonably necessary to cure the failure so long as Tenant begins the cure
within thirty (30) days and diligently pursues the cure to

 

14

--------------------------------------------------------------------------------


 

completion; (iii) Tenant fails to observe or perform any of the covenants with
respect to (a) assignment and subletting as set forth in Section 11,
(b) mechanic’s liens as set forth in Section 12, (c) insurance as set forth in
Section 13 or (d) delivering subordination agreements or estoppel certificates
as set forth in Section 25, (iv) the leasehold interest of Tenant is levied upon
or attached under process of law; (v) Tenant or any guarantor of this Lease dies
or dissolves; (vi) Tenant abandons the Premises (meaning Tenant vacates the
Premises and fails to perform any of its obligations hereunder); or (vii) any
voluntary or involuntary proceedings are filed by or against Tenant or any
guarantor of this Lease under any bankruptcy, insolvency or similar laws and, in
the case of any involuntary proceedings, are not dismissed within sixty (60)
days after filing.

 

19.                                 Remedies.

 


A.                                   UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT, LANDLORD SHALL HAVE THE FOLLOWING RIGHTS AND REMEDIES, IN ADDITION TO
THOSE ALLOWED BY LAW OR EQUITY, ANY ONE OR MORE OF WHICH MAY BE EXERCISED
WITHOUT FURTHER NOTICE TO OR DEMAND UPON TENANT AND WHICH MAY BE PURSUED
SUCCESSIVELY OR CUMULATIVELY AS LANDLORD MAY ELECT:


 


(1)                                  LANDLORD MAY RE-ENTER THE PREMISES AND
ATTEMPT TO CURE ANY DEFAULT OF TENANT, IN WHICH EVENT TENANT SHALL, UPON DEMAND,
REIMBURSE LANDLORD AS ADDITIONAL RENT FOR ALL REASONABLE COSTS AND EXPENSES
WHICH LANDLORD INCURS TO CURE SUCH DEFAULT;


 


(2)                                  LANDLORD MAY TERMINATE THIS LEASE BY GIVING
TO TENANT NOTICE OF LANDLORD’S ELECTION TO DO SO, IN WHICH EVENT THE LEASE TERM
SHALL END, AND ALL RIGHT, TITLE AND INTEREST OF TENANT HEREUNDER SHALL EXPIRE,
ON THE DATE STATED IN SUCH NOTICE;


 


(3)                                  LANDLORD MAY TERMINATE THE RIGHT OF TENANT
TO POSSESSION OF THE PREMISES WITHOUT TERMINATING THIS LEASE BY GIVING NOTICE TO
TENANT THAT TENANT’S RIGHT TO POSSESSION SHALL END ON THE DATE STATED IN SUCH
NOTICE, WHEREUPON THE RIGHT OF TENANT TO POSSESSION OF THE PREMISES OR ANY PART
THEREOF SHALL CEASE ON THE DATE STATED IN SUCH NOTICE; AND


 


(4)                                  LANDLORD MAY ENFORCE THE PROVISIONS OF THIS
LEASE BY A SUIT OR SUITS IN EQUITY OR AT LAW FOR THE SPECIFIC PERFORMANCE OF ANY
COVENANT OR AGREEMENT CONTAINED HEREIN, OR FOR THE ENFORCEMENT OF ANY OTHER
APPROPRIATE LEGAL OR EQUITABLE REMEDY, INCLUDING RECOVERY OF ALL MONEYS DUE OR
TO BECOME DUE FROM TENANT UNDER ANY OF THE PROVISIONS OF THIS LEASE.


 

Landlord shall not be required to serve Tenant with any notices or demands as a
prerequisite to its exercise of any of its rights or remedies under this Lease,
other than those notices and demands specifically required under this Lease.
LANDLORD’S NOTICE OF ANY DEFAULT MAY SERVE AS ANY STATUTORY DEMAND OR NOTICE
WHICH IS A PREREQUISITE TO LANDLORD’S COMMENCEMENT OF EVICTION PROCEEDINGS
AGAINST TENANT, INCLUDING THE DEMANDS AND NOTICES SPECIFIED IN ANY APPLICABLE
STATE STATUTE OR CASE LAW,

 

15

--------------------------------------------------------------------------------


 

AND NO FURTHER NOTICE SHALL BE REQUIRED. TENANT AGREES THAT IT SHALL NOT
INTERPOSE ANY COUNTERCLAIM AND WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LAWSUIT
BROUGHT BY LANDLORD TO RECOVER POSSESSION OF THE PREMISES FOLLOWING LANDLORD’S
TERMINATION OF THIS LEASE OR THE RIGHT OF TENANT TO POSSESSION OF THE PREMISES
PURSUANT TO THE TERMS OF THIS LEASE AND ON ANY CLAIM FOR DELINQUENT RENT WHICH
LANDLORD MAY JOIN IN ITS LAWSUIT TO RECOVER POSSESSION.

 


B.                                     IF LANDLORD EXERCISES EITHER OF THE
REMEDIES PROVIDED IN SECTIONS 19A(2) OR 19A(3), TENANT SHALL SURRENDER
POSSESSION AND VACATE THE PREMISES AND IMMEDIATELY DELIVER POSSESSION THEREOF TO
LANDLORD, AND LANDLORD MAY RE-ENTER AND TAKE COMPLETE AND PEACEFUL POSSESSION OF
THE PREMISES, WITH PROCESS OF LAW, AND LANDLORD MAY REMOVE ALL OCCUPANTS AND
PROPERTY THEREFROM, USING SUCH FORCE AS MAY BE NECESSARY TO THE EXTENT ALLOWED
BY LAW, WITHOUT BEING DEEMED GUILTY IN ANY MANNER OF TRESPASS, EVICTION OR
FORCIBLE ENTRY AND DETAINER AND WITHOUT RELINQUISHING LANDLORD’S RIGHT TO RENT
OR ANY OTHER RIGHT GIVEN TO LANDLORD HEREUNDER OR BY OPERATION OF LAW.


 


C.                                     IF LANDLORD TERMINATES THE RIGHT OF
TENANT TO POSSESSION OF THE PREMISES WITHOUT TERMINATING THIS LEASE, LANDLORD
SHALL HAVE THE RIGHT TO IMMEDIATE RECOVERY OF ALL AMOUNTS THEN DUE HEREUNDER.
SUCH TERMINATION OF POSSESSION SHALL NOT RELEASE TENANT, IN WHOLE OR IN PART,
FROM TENANT’S OBLIGATION TO PAY RENT HEREUNDER FOR THE FULL LEASE TERM, AND
LANDLORD SHALL HAVE THE RIGHT, FROM TIME TO TIME, TO RECOVER FROM TENANT, AND
TENANT SHALL REMAIN LIABLE FOR, ALL RENT ACCRUING AS IT BECOMES DUE UNDER THIS
LEASE DURING THE PERIOD FROM THE DATE OF SUCH NOTICE OF TERMINATION OF
POSSESSION TO THE STATED END OF THE LEASE TERM. IN ANY SUCH CASE, LANDLORD SHALL
MAKE REASONABLE EFFORTS, IN ACCORDANCE WITH SECTION 19E HEREOF, TO RELET THE
PREMISES. IN ATTEMPTING TO RELET THE PREMISES, LANDLORD MAY MAKE REPAIRS,
ALTERATIONS AND ADDITIONS IN OR TO THE PREMISES AND REDECORATE THE SAME TO THE
EXTENT REASONABLY DEEMED BY LANDLORD NECESSARY OR DESIRABLE, AND TENANT UPON
DEMAND SHALL PAY THE REASONABLE COST OF ALL OF THE FOREGOING TOGETHER WITH
LANDLORD’S REASONABLE EXPENSES OF RELETTING. THE RENTS FROM ANY SUCH RELETTING
SHALL BE APPLIED FIRST TO THE PAYMENT OF THE EXPENSES OF REENTRY, REDECORATION,
REPAIR AND ALTERATIONS AND THE EXPENSES OF RELETTING (INCLUDING REASONABLE
ATTORNEYS’ FEES AND BROKERS’ FEES AND COMMISSIONS) AND SECOND TO THE PAYMENT OF
RENT HEREIN PROVIDED TO BE PAID BY TENANT. ANY EXCESS OR RESIDUE SHALL OPERATE
ONLY AS AN OFFSETTING CREDIT AGAINST THE AMOUNT OF RENT DUE AND OWING AS THE
SAME THEREAFTER BECOMES DUE AND PAYABLE HEREUNDER.


 


D.                                    IF THIS LEASE IS TERMINATED BY LANDLORD,
LANDLORD SHALL BE ENTITLED TO RECOVER FROM TENANT ALL RENT ACCRUED AND UNPAID
FOR THE PERIOD UP TO AND INCLUDING SUCH TERMINATION DATE, AS WELL AS ALL OTHER
ADDITIONAL SUMS PAYABLE BY TENANT, OR FOR WHICH TENANT IS LIABLE OR FOR WHICH
TENANT HAS AGREED TO INDEMNIFY LANDLORD, WHICH MAY BE THEN OWING AND UNPAID, AND
ALL REASONABLE COSTS AND EXPENSES, INCLUDING COURT COSTS AND REASONABLE
ATTORNEYS’ FEES INCURRED BY LANDLORD IN THE ENFORCEMENT OF ITS RIGHTS AND
REMEDIES HEREUNDER. IN ADDITION, LANDLORD SHALL BE ENTITLED TO RECOVER AS
DAMAGES FOR LOSS OF THE BARGAIN AND NOT AS A PENALTY (1) THE UNAMORTIZED PORTION
OF ANY CONCESSIONS OFFERED BY LANDLORD TO TENANT IN CONNECTION WITH THIS LEASE,
INCLUDING WITHOUT LIMITATION


 

16

--------------------------------------------------------------------------------


 


LANDLORD’S CONTRIBUTION TO THE COST OF TENANT IMPROVEMENTS, IF ANY, INSTALLED BY
EITHER LANDLORD OR TENANT PURSUANT TO THIS LEASE OR ANY WORK LETTER IN
CONNECTION WITH THIS LEASE, (2) THE AGGREGATE SUM WHICH AT THE TIME OF SUCH
TERMINATION REPRESENTS THE EXCESS, IF ANY, OF THE PRESENT VALUE OF THE AGGREGATE
RENT WHICH WOULD HAVE BEEN PAYABLE AFTER THE TERMINATION DATE HAD THIS LEASE NOT
BEEN TERMINATED, INCLUDING, WITHOUT LIMITATION, THE AMOUNT PROJECTED BY LANDLORD
TO REPRESENT ADDITIONAL RENT FOR THE REMAINDER OF THE LEASE TERM, OVER THE THEN
PRESENT VALUE OF THE THEN AGGREGATE FAIR RENT VALUE OF THE PREMISES FOR THE
BALANCE OF THE LEASE TERM, SUCH PRESENT WORTH TO BE COMPUTED IN EACH CASE ON THE
BASIS OF A TEN PERCENT (10%) PER ANNUM DISCOUNT FROM THE RESPECTIVE DATES UPON
WHICH SUCH RENT WOULD HAVE BEEN PAYABLE HEREUNDER HAD THIS LEASE NOT BEEN
TERMINATED, AND (3) ANY DAMAGES IN ADDITION THERETO, INCLUDING WITHOUT
LIMITATION REASONABLE ATTORNEYS’ FEES AND COURT COSTS, WHICH LANDLORD SUSTAINS
AS A RESULT OF THE BREACH OF ANY OF THE COVENANTS OF THIS LEASE OTHER THAN FOR
THE PAYMENT OF RENT.


 


E.                                      LANDLORD SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO MITIGATE ANY DAMAGES RESULTING FROM AN EVENT OF DEFAULT BY
TENANT UNDER THIS LEASE. LANDLORD’S OBLIGATION TO MITIGATE DAMAGES AFTER AN
EVENT OF DEFAULT BY TENANT UNDER THIS LEASE SHALL BE SATISFIED IN FULL IF
LANDLORD UNDERTAKES TO LEASE THE PREMISES TO ANOTHER TENANT (A “SUBSTITUTE
TENANT”) IN ACCORDANCE WITH THE FOLLOWING CRITERIA:  (1) LANDLORD SHALL HAVE NO
OBLIGATION TO SOLICIT OR ENTERTAIN NEGOTIATIONS WITH ANY OTHER PROSPECTIVE
TENANTS FOR THE PREMISES UNTIL LANDLORD OBTAINS FULL AND COMPLETE POSSESSION OF
THE PREMISES INCLUDING, WITHOUT LIMITATION, THE FINAL AND UNAPPEALABLE LEGAL
RIGHT TO RELET THE PREMISES FREE OF ANY CLAIM OF TENANT; (2) LANDLORD SHALL NOT
BE OBLIGATED TO LEASE OR SHOW THE PREMISES, ON A PRIORITY BASIS, OR OFFER THE
PREMISES TO A PROSPECTIVE TENANT WHEN OTHER PREMISES IN THE BUILDING SUITABLE
FOR THAT PROSPECTIVE TENANT’S USE ARE (OR SOON WILL BE) AVAILABLE; (3) LANDLORD
SHALL NOT BE OBLIGATED TO LEASE THE PREMISES TO A SUBSTITUTE TENANT FOR A RENT
LESS THAN THE CURRENT FAIR MARKET RENT THEN PREVAILING FOR SIMILAR USES IN
COMPARABLE BUILDINGS IN THE SAME MARKET AREA AS THE BUILDING, NOR SHALL LANDLORD
BE OBLIGATED TO ENTER INTO A NEW LEASE UNDER OTHER TERMS AND CONDITIONS THAT ARE
UNACCEPTABLE TO LANDLORD UNDER LANDLORD’S THEN CURRENT LEASING POLICIES FOR
COMPARABLE SPACE IN THE BUILDING; (4) LANDLORD SHALL NOT BE OBLIGATED TO ENTER
INTO A LEASE WITH A SUBSTITUTE TENANT WHOSE USE WOULD: (I) VIOLATE ANY
RESTRICTION, COVENANT, OR REQUIREMENT CONTAINED IN THE LEASE OF ANOTHER TENANT
OF THE BUILDING; (II) ADVERSELY AFFECT THE REPUTATION OF THE BUILDING; OR (III)
BE INCOMPATIBLE WITH THE OPERATION OF THE BUILDING; AND (5) LANDLORD SHALL NOT
BE OBLIGATED TO ENTER INTO A LEASE WITH ANY PROPOSED SUBSTITUTE TENANT WHICH
DOES NOT HAVE, IN LANDLORD’S REASONABLE OPINION, SUFFICIENT FINANCIAL RESOURCES
TO OPERATE THE PREMISES IN A FIRST CLASS MANNER AND TO FULFILL ALL OF THE
OBLIGATIONS IN CONNECTION WITH THE LEASE THEREOF AS AND WHEN THE SAME BECOME
DUE.


 


F.                                      THE RECEIPT BY LANDLORD OF LESS THAN THE
FULL RENT DUE SHALL NOT BE CONSTRUED TO BE OTHER THAN A PAYMENT ON ACCOUNT OF
RENT THEN DUE, NOR SHALL ANY STATEMENT ON TENANT’S CHECK OR ANY LETTER
ACCOMPANYING TENANT’S CHECK BE DEEMED AN ACCORD AND SATISFACTION, AND LANDLORD
MAY ACCEPT SUCH PAYMENT WITHOUT PREJUDICE TO LANDLORD’S RIGHT TO RECOVER THE
BALANCE OF THE RENT DUE OR TO PURSUE ANY OTHER REMEDIES PROVIDED IN THIS LEASE.
THE ACCEPTANCE BY LANDLORD OF RENT HEREUNDER SHALL NOT BE CONSTRUED TO BE A
WAIVER OF ANY BREACH BY TENANT OF ANY TERM, COVENANT OR CONDITION OF THIS LEASE.
NO ACT OR OMISSION BY LANDLORD OR ITS EMPLOYEES OR AGENTS DURING THE LEASE TERM
SHALL BE DEEMED AN ACCEPTANCE


 

17

--------------------------------------------------------------------------------


 


OF A SURRENDER OF THE PREMISES, AND NO AGREEMENT TO ACCEPT SUCH A SURRENDER
SHALL BE VALID UNLESS IN WRITING AND SIGNED BY LANDLORD.


 


G.                                     IN THE EVENT OF ANY LITIGATION BETWEEN
TENANT AND LANDLORD TO ENFORCE OR INTERPRET ANY PROVISION OF THIS LEASE OR TO
ENFORCE ANY RIGHT OF EITHER PARTY HERETO, THE UNSUCCESSFUL PARTY TO SUCH
LITIGATION SHALL PAY TO THE SUCCESSFUL PARTY ALL COSTS AND EXPENSES, INCLUDING
REASONABLE ATTORNEY’S FEES, INCURRED THEREIN. IN ADDITION, LANDLORD SHALL BE
ENTITLED TO RECOVER FROM TENANT ANY AND ALL REASONABLE FEES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEY’S FEES) INCURRED IN OR RELATED TO BANKRUPTCY
PROCEEDINGS RELATED TO TENANT, INCLUDING REASONABLE FEES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEY’S FEES) INCURRED IN OR RELATED TO ISSUES AND
EVENTS THAT ARE PECULIAR TO BANKRUPTCY.


 

20.                                 Landlord’s Default. In no event shall
Landlord be in default unless notice thereof has been given to Landlord (and all
mortgagees of which Tenant has notice) and Landlord (or any such mortgagee at
its sole discretion) fails to perform within 30 days (provided, however, that
such 30 day period shall be reasonably extended if such performance begins
within such period and thereafter is diligently pursued, or if such mortgagee
notifies Tenant within such period that it intends to cure on behalf of Landlord
and thereafter begins curing within such period, or if later within 30 days
after acquiring possession of the Property if the cure requires the mortgagee to
obtain possession of the Property, and diligently pursues curing with reasonable
promptness). Any mortgagee notice and cure periods set forth in any
subordination agreements then in effect under Section 25 shall control to the
extent the same differ from the foregoing.

 

21.                                 No Waiver. Failure of either party to
declare any default immediately upon its occurrence, or delay in taking any
action in connection with an event of default, shall not constitute a waiver of
such default, nor shall it constitute an estoppel against the non-defaulting
party, but the non-defaulting party shall have the right to declare the default
at any time and take such action as is lawful or authorized under this Lease.
Failure by non-defaulting party to enforce its rights with respect to any one
default shall not constitute a waiver of its rights with respect to any
subsequent default.

 

22.                                 Peaceful Enjoyment. Tenant shall, and may
peacefully have, hold, and enjoy the Premises, subject to the other terms
hereof, provided that Tenant pays the Rent and other sums herein recited to be
paid by Tenant and timely performs all of Tenant’s covenants and agreements
herein contained.

 

23.                                 Intentionally Omitted.

 

24.                                 Holding Over. If Tenant continues to occupy
the Premises after the expiration or other termination of this Lease or the
termination of Tenant’s right of possession, such occupancy shall be that of a
tenancy at sufferance. Tenant shall, throughout the entire holdover period, be
subject to all the terms and provisions of this Lease and shall pay for its use
and occupancy an amount (on a per month basis without reduction for any partial
months during any such holdover) equal to one hundred seventy-five percent
(175%) of the Base Rent and Additional Rent due under this Lease for the last
full month of the term hereof during such holdover. No holding over by Tenant or
payments of money by Tenant to Landlord after the expiration of the Lease Term
shall

 

18

--------------------------------------------------------------------------------


 

be construed to extend the Lease Term or prevent Landlord from recovery of
immediate possession of the Premises by summary proceedings or otherwise. Tenant
shall also be liable to Landlord for all direct and consequential damages which
Landlord may suffer by reason of any holding over by Tenant.

 

25.                                 Subordination to Mortgage; Estoppel
Certificate. Tenant accepts this Lease subject and subordinate to any ground
lease, mortgage, deed of trust or other lien presently existing or hereafter
arising upon the Premises, or upon the Building or the Property and to any
renewals, modifications, refinancings and extensions thereof, but Tenant agrees
that any such mortgagee shall have the right at any time to subordinate such
mortgage, deed of trust or other lien to this Lease on such terms and subject to
such conditions as such mortgagee may deem appropriate in its discretion. The
provisions of the foregoing sentence shall be self-operative and no further
instrument of subordination shall be required. However, Landlord is hereby
irrevocably vested with full power and authority to subordinate this Lease to
any mortgage, deed of trust or other lien now existing or hereafter placed upon
the Premises, or the Building or the Property and Tenant agrees within ten (10)
days after written demand to execute such further instruments subordinating this
Lease or attorning to the holder of any such liens as Landlord may request. If
Tenant fails to execute any subordination or other agreement required by this
Section promptly as requested, Tenant hereby irrevocably constitutes Landlord as
its attorney-in-fact to execute such instrument in Tenant’s name, place and
stead, it being agreed that such power is coupled with an interest in Landlord
and is accordingly irrevocable. Tenant agrees that it shall from time-to-time
furnish within ten (10) days after so requested by Landlord, a certificate
signed by Tenant certifying as to such matters as may be reasonably requested by
Landlord, and Tenant’s failure to furnish such certificate within the aforesaid
10-day period shall be deemed to constitute Tenant’s certification of the
matters set forth in the certificate as furnished to Tenant. Any such
certificate may be relied upon by any ground lessor, prospective purchaser,
secured party, mortgagee or any beneficiary under any mortgage, deed of trust on
the Building or the Property or any part thereof or interest of Landlord
therein.

 

26.                                 Notice. Any notice required or permitted to
be given under this Lease or by law shall be deemed to have been given if it is
written and delivered in person or mailed by Registered or Certified mail,
postage prepaid, or sent by a nationally recognized overnight delivery service
to the party who is to receive such notice at the address specified in Section 1
of this Lease (and, if no address is listed for Tenant, notices to Tenant shall
be delivered to the Premises). When so mailed, the notice shall be deemed to
have been given two (2) Business Days after the date it was mailed. When sent by
overnight delivery service, the notice shall be deemed to have been given on the
next Business Day after deposit with such overnight delivery service. The
address specified in Section 1 of this Lease may be changed from time to time by
giving written notice thereof to the other party.

 

27.                                 Surrender of Premises. Upon the termination
of the Lease Term, or upon any termination of Tenant’s right to possession of
the Premises, Tenant will at once surrender possession of the Premises to
Landlord in substantially the same condition and repair as existed on the
Commencement Date (or such better condition as it may be put in thereafter by
Tenant), ordinary wear and tear excepted. Tenant shall surrender to Landlord all
keys to the Premises and

 

19

--------------------------------------------------------------------------------


 

make known to Landlord the combination of all combination locks which Tenant is
required to leave on the Premises.

 

28.                                 Rights Reserved to Landlord. Landlord
reserves the following rights, exercisable without notice, except as provided
herein, and without liability to Tenant for damage or injury to property, person
or business and without affecting an eviction or disturbance of Tenant’s use or
possession or giving rise to any claim for setoff or abatement of rent or
affecting any of Tenant’s obligations under this Lease: (1) upon thirty (30)
days’ prior notice to change the name or street address of the Building; (2) to
install and maintain signs on the exterior and interior of the Building; (3) to
designate and approve window coverings to present a uniform exterior appearance;
(4) to retain at all times and to use in appropriate instances, pass keys to all
locks within and to the Premises; (5) to approve the weight, size, or location
of heavy equipment, or articles within the Premises; (6) to change the
arrangement and location of entrances of passageways, doors and doorways,
corridors, elevators, stairs, toilets and public parts of the Building or
Property; (7) to regulate access to telephone, electrical and other utility
closets in the Building and to require use of designated contractors for any
work involving access to the same; (8) if Tenant has vacated the Premises during
the last six (6) months of the Lease Term, to perform additions, alterations and
improvements to the Premises in connection with a reletting or anticipated
reletting thereof without being responsible or liable for the value or
preservation of any then existing improvements to the Premises and without
effectuating a surrender or entitling Tenant to any abatement of Rent; (9) to
grant to anyone the exclusive right to conduct any business or undertaking in
the Building provided Landlord’s exercise of its rights under this clause (9),
shall not be deemed to prohibit Tenant from the operation of its business in the
Premises; (10) to enter the Premises to inspect the same or to show the Premises
to prospective purchasers, mortgagees, tenants (during the last twelve months of
the Lease Term) or insurers, or to clean or make repairs, alterations or
additions thereto, provided that, except for any entry in an emergency situation
or to provide normal cleaning and janitorial service, Landlord shall provide
Tenant with reasonable prior notice of any entry into the Premises; and (11) to
temporarily close the Premises or the Building to perform repairs, alterations
or additions in the Premises or the Building. In exercising its rights under
this Section, Landlord shall make commercially reasonable efforts to avoid
unreasonably interfering with Tenant’s business operations in the Premises.

 


29.                                 MISCELLANEOUS.


 


A.                                   IF ANY TERM OR PROVISION OF THIS LEASE, OR
THE APPLICATION THEREOF, SHALL, TO ANY EXTENT, BE INVALID OR UNENFORCEABLE, THE
REMAINDER OF THIS LEASE, OR THE APPLICATION OF SUCH TERM OR PROVISION, SHALL NOT
BE AFFECTED THEREBY, AND EACH TERM AND PROVISION OF THIS LEASE SHALL BE VALID
AND ENFORCED TO THE FULLEST EXTENT PERMITTED BY LAW.


 


B.                                     TENANT AGREES NOT TO RECORD THIS LEASE OR
ANY SHORT FORM OR MEMORANDUM HEREOF.


 


C.                                     THIS LEASE AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HERETO SHALL BE INTERPRETED, CONSTRUED, AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE BUILDING IS LOCATED.


 

20

--------------------------------------------------------------------------------


 


D.                                    THE TERM “FORCE MAJEURE” SHALL MEAN
STRIKES, RIOTS, ACTS OF GOD, SHORTAGES OF LABOR OR MATERIALS, WAR, ACTS OF
TERRORISM, GOVERNMENTAL LAWS, REGULATIONS OR RESTRICTIONS, OR ANY OTHER CAUSE
WHATSOEVER BEYOND THE CONTROL OF LANDLORD OR TENANT, AS THE CASE MAY BE.
WHENEVER A PERIOD OF TIME IS HEREIN PRESCRIBED FOR THE TAKING OF ANY ACTION BY
LANDLORD OR TENANT  (OTHER THAN THE PAYMENT OF RENT AND ALL OTHER SUCH SUMS OF
MONEY AS SHALL BECOME DUE HEREUNDER), SUCH PARTY SHALL NOT BE LIABLE OR
RESPONSIBLE FOR, AND THERE SHALL BE EXCLUDED FROM THE COMPUTATION OF SUCH PERIOD
OF TIME, ANY DELAYS DUE TO EVENTS OF FORCE MAJEURE.


 


E.                                      EXCEPT AS EXPRESSLY OTHERWISE HEREIN
PROVIDED, WITH RESPECT TO ALL REQUIRED ACTS OF TENANT, TIME IS OF THE ESSENCE OF
THIS LEASE.


 


F.                                      LANDLORD SHALL HAVE THE RIGHT TO
TRANSFER AND ASSIGN, IN WHOLE OR IN PART, ALL OF ITS RIGHTS AND OBLIGATIONS
HEREUNDER AND IN THE BUILDING AND PROPERTY REFERRED TO HEREIN, AND IN SUCH EVENT
AND UPON SUCH  TRANSFER LANDLORD SHALL BE RELEASED FROM ANY FURTHER OBLIGATIONS
HEREUNDER, AND TENANT AGREES TO LOOK SOLELY TO SUCH SUCCESSOR IN INTEREST OF
LANDLORD FOR THE PERFORMANCE OF SUCH OBLIGATIONS.


 


G.                                     TENANT HEREBY REPRESENTS TO LANDLORD THAT
IT HAS DEALT DIRECTLY WITH AND ONLY WITH THE BROKER AS A BROKER IN CONNECTION
WITH THIS LEASE. LANDLORD AND TENANT HEREBY INDEMNIFY AND HOLD EACH OTHER
HARMLESS AGAINST ANY LOSS, CLAIM, EXPENSE OR LIABILITY WITH RESPECT TO ANY
COMMISSIONS OR BROKERAGE FEES CLAIMED BY ANY BROKER OR FINDER OTHER THAN THE
BROKER ON ACCOUNT OF THE EXECUTION AND/OR RENEWAL OF THIS LEASE DUE TO ANY
ACTION OF THE INDEMNIFYING PARTY. LANDLORD SHALL BE RESPONSIBLE FOR ANY
COMMISSION OR FEE DUE TO THE BROKER.


 


H.                                    IF THERE IS MORE THAN ONE TENANT, OR IF
TENANT AS SUCH IS COMPRISED OF MORE THAN ONE PERSON OR ENTITY, THE OBLIGATIONS
HEREUNDER IMPOSED UPON TENANT SHALL BE JOINT AND SEVERAL OBLIGATIONS OF ALL SUCH
PARTIES. ALL NOTICES, PAYMENTS, AND AGREEMENTS GIVEN OR MADE BY, WITH OR TO ANY
ONE OF SUCH PERSONS OR ENTITIES SHALL BE DEEMED TO HAVE BEEN GIVEN OR MADE BY,
WITH OR TO ALL OF THEM.


 


I.                                         TENANT ACKNOWLEDGES THAT THE
FINANCIAL CAPABILITY OF TENANT TO PERFORM ITS OBLIGATIONS HEREUNDER IS MATERIAL
TO LANDLORD AND THAT LANDLORD WOULD NOT ENTER INTO THIS LEASE BUT FOR ITS
BELIEF, BASED ON ITS REVIEW OF TENANT’S FINANCIAL STATEMENTS, THAT TENANT IS
CAPABLE OF PERFORMING SUCH FINANCIAL OBLIGATIONS. TENANT HEREBY REPRESENTS,
WARRANTS AND CERTIFIES TO LANDLORD THAT ITS FINANCIAL STATEMENTS PREVIOUSLY
FURNISHED TO LANDLORD WERE AT THE TIME GIVEN TRUE AND CORRECT IN ALL MATERIAL
RESPECTS.


 


J.                                        NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS LEASE, THE EXPIRATION OF THE LEASE TERM, WHETHER BY
LAPSE OF TIME OR OTHERWISE, SHALL NOT RELIEVE TENANT FROM TENANT’S OBLIGATIONS
ACCRUING PRIOR TO THE EXPIRATION OF THE LEASE TERM, AND SUCH OBLIGATIONS SHALL
SURVIVE ANY SUCH EXPIRATION OR OTHER TERMINATION OF THE LEASE TERM.


 


K.                                    LANDLORD AND TENANT UNDERSTAND, AGREE AND
ACKNOWLEDGE THAT (I) THIS LEASE HAS BEEN FREELY NEGOTIATED BY BOTH PARTIES; AND
(II) IN ANY CONTROVERSY, DISPUTE OR CONTEST


 

21

--------------------------------------------------------------------------------


 


OVER THE MEANING, INTERPRETATION, VALIDITY, OR ENFORCEABILITY OF THIS LEASE OR
ANY OF ITS TERMS OR CONDITIONS, THERE SHALL BE NO INFERENCE, PRESUMPTION, OR
CONCLUSION DRAWN WHATSOEVER AGAINST EITHER PARTY BY VIRTUE OF THAT PARTY HAVING
DRAFTED THIS LEASE OR ANY PORTION THEREOF.


 


L.                                      THE HEADINGS AND TITLES TO THE
PARAGRAPHS OF THIS LEASE ARE FOR CONVENIENCE ONLY AND SHALL HAVE NO AFFECT UPON
THE CONSTRUCTION OR INTERPRETATION OF ANY PART HEREOF. THE TERM “INCLUDING”
SHALL BE DEEMED TO MEAN “INCLUDING WITHOUT LIMITATION”.


 


M.                                 THE ADDITIONAL PROVISIONS, IF ANY, ATTACHED
HERETO AS EXHIBIT E ARE HEREBY INCORPORATED BY REFERENCE.


 

30.                                 No Offer. Landlord has delivered a copy of
this Lease to Tenant for Tenant’s review only, and the delivery hereof does not
constitute an offer to Tenant or an option. This Lease shall not be effective
until an original of this Lease executed by both Landlord and Tenant and an
original Guaranty, if applicable, executed by each Guarantor is delivered to and
accepted by Landlord, and a signed original of this Lease is returned to Tenant.

 

31.                                 Entire Agreement. This Lease, including the
Exhibits attached hereto, constitutes the entire agreement between the parties
hereto with respect to the subject matter of this Lease and supersedes all prior
agreements and understandings between the parties related to the Premises,
including all lease proposals, letters of intent and similar documents. Tenant
expressly acknowledges and agrees that Landlord has not made and is not making,
and Tenant, in executing and delivering this Lease, is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same are expressly set forth in this Lease. This Lease may be modified only
by a written agreement signed by Landlord and Tenant. Landlord and Tenant
expressly agree that there are and shall be no implied warranties of
merchantability, habitability, suitability, fitness for a particular purpose or
of any other kind arising out of this Lease, all of which are hereby waived by
Tenant, and that there are no warranties which extend beyond those expressly set
forth in this Lease.

 

32.                                 Limitation of Liability. Any liability of
Landlord under this Lease shall be limited solely to its interest in the
Property, and in no event shall any personal liability be asserted against
Landlord, its members, or their respective members, partners, shareholders,
officers, directors, agents or employees, in connection with this Lease nor
shall any recourse be had to any other property or assets of Landlord, its
members, or their respective members, partners, shareholders, officers,
directors, agents or employees. Except as provided in Section 24 above, in no
event shall Landlord or Tenant be liable to the other for consequential or
punitive damages as a result of a breach or default under or otherwise in
connection with this Lease. Notwithstanding the foregoing, in no event shall any
damages or remedies expressly provided for in this Lease be deemed consequential
or punitive damages.

 

[SIGNATURE PAGE FOLLOWS]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

WITNESS/ATTEST

 

LANDLORD:

 

 

 

 

 

 

TRANSWESTERN FEDERAL, L.L.C., a

 

 

Delaware limited liability company

By:

/s/ Tracey Simmons

 

 

 

 

 

Name:

 Tracey Simmons

 

 

By:

Transwestern Investment

 

Title:

 Admin. Associate

 

 

 

Company, L.L.C., its agent

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph P. Concepcion

 

 

 

 

 

Name:

  Joseph P. Concepcion

 

 

 

 

 

Title:

  Senior Vice President

 

 

 

 

 

 

 

WITNESS/ATTEST

 

TENANT:

 

 

 

 

 

ENERNOC, INC., a Delaware corporation

 

 

 

 

By:

  /s/ Juanita Ortiz

 

 

 

 

 

Name:

  Juanita Ortiz

 

 

By:

  /s/ Neal C. Isaacson

 

 

Title:

  General Manager

 

 

 

Name:

  Neal C. Isaacson

 

 

 

 

Title:

  CFO

 

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTLINE AND LOCATION OF PREMISES

 

[g309101ke05i001.jpg]

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RULES AND REGULATIONS

 

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking areas associated therewith (if any), the
Property and the appurtenances thereto:

 

1.             Sidewalks, entrances, passageways, courts, corridors, vestibules,
halls, elevators and stairways in and about the Building shall not be obstructed
nor shall objects be placed against glass partitions, doors or windows which
would be unsightly from the Building’s corridors or from the exterior of the
Building.

 

2.             Plumbing, fixtures and appliances shall be used for only the
purpose for which they were designed and no foreign substance of any kind
whatsoever shall be thrown or placed therein. Damage resulting to any such
fixtures or appliances from misuse by Tenant or its agents, employees or
invitees, shall be paid for by Tenant and Landlord shall not in any case be
responsible therefore, subject to the terms of the Lease.

 

3.             Any sign, lettering, picture, notice or advertisement installed
within the Premises which is visible from the public corridors within the
Building shall be installed in such manner, and be of such character and style,
as Landlord shall approve, in writing in its reasonable discretion. No sign,
lettering, picture, notice or advertisement shall be placed on any outside
window or door or in a position to be visible from outside the Building. No
nails, hooks or screws (except for customary artwork or wall hangings) shall be
driven or inserted into any part of the Premises or Building except by Building
maintenance personnel, nor shall any part of the Building be defaced or damaged
by Tenant.

 

4.             Tenant shall not place any additional lock or locks on any door
in the Premises or Building without Landlord’s prior written consent, which
shall not be unreasonably withheld. Landlord acknowledges that Tenant shall have
the right to install a key card access system serving the Premises, subject to
the terms and conditions of Section 9B of the Lease. A reasonable number of keys
to the locks on the doors in the Premises shall be furnished by Landlord to
Tenant at the cost of Tenant, and Tenant shall not have any duplicate keys made.
All keys and passes shall be returned to Landlord at the expiration or earlier
termination of the Lease.

 

5.             Tenant shall refer all contractors, contractors’ representatives
and installation technicians to Landlord for Landlord’s supervision, approval
and control before the performance of any contractual services, such approval
not to be unreasonably withheld. This provision shall apply to all work
performed in the Building including, but not limited to installation of
telephones, telegraph equipment, electrical devices and attachments, doors,
entranceways, and any and all installations of every nature affecting floors,
walls, woodwork, window trim, ceilings, equipment and any other physical portion
of the Building. Tenant shall not waste electricity, water or air conditioning.
All controls shall be adjusted only by Building personnel.

 

B-1

--------------------------------------------------------------------------------


 

6.             Movement in or out of the Building of furniture or office
equipment, or dispatch or receipt by Tenant of any merchandise or materials
which require the use of elevators, stairways, lobby areas, or loading dock
areas, shall be restricted to hours reasonably designated by Landlord. Tenant
must seek Landlord’s prior approval by providing in writing a detailed listing
of such activity. If approved by Landlord, such activity shall be under the
supervision of Landlord and performed in the manner reasonably stated by
Landlord (requiring no material additional cost to Tenant). Landlord may
reasonably prohibit any article, equipment or any other item from being brought
into the Building. Tenant is to assume all risk for damage to articles moved and
injury to persons resulting from such activity. If any equipment, property
and/or personnel of Landlord or of any other tenant is damaged or injured as a
result of or in connection with such activity, Tenant shall be solely liable for
any and all damage or loss resulting therefrom, subject to the terms of the
Lease.

 

7.             All corridor doors, when not in use, shall remain closed. Tenant
shall cause all doors to the Premises to be closed and securely locked before
leaving the Building at the end of the day.

 

8.             Tenant shall keep all electrical and mechanical apparatus owned
by Tenant free of vibration, noise and airwaves which may be transmitted beyond
the Premises.

 

9.             Canvassing, soliciting and peddling in or about the Building or
Property is prohibited. Tenant shall cooperate and use its best efforts to
prevent the same.

 

10.          Tenant shall not use the Premises in any manner which would
overload the standard heating, ventilating or air conditioning systems of the
Building.

 

11.          Tenant shall not utilize any equipment or apparatus in such manner
as to create any magnetic fields or waves which adversely affect or interfere
with the operation of any systems or equipment in the Building or Property.

 

12.          Bicycles and other vehicles are not permitted inside or on the
walkways outside the Building, except in those areas specifically designated by
Landlord for such purposes.

 

13.          Tenant shall not operate or permit to be operated on the Premises
any coin or token operated vending machine or similar device (including, without
limitation, telephones, lockers, toilets, scales, amusements devices and
machines for sale of beverages, foods, candy, cigarettes or other goods), except
for those vending machines or similar devices which are for the sole and
exclusive use of Tenant’s employees, and then only if such operation does not
violate the lease of any other tenant in the Building.

 

14.          If necessary, Tenant shall utilize the termite and pest
extermination service designated by Landlord to control termites and pests in
the Premises. Tenant shall bear the cost and expense of such extermination
services.

 

15.          Tenant shall not open or permit to be opened any window in the
Premises. This provision shall not be construed as limiting access of Tenant to
any balcony adjoining the Premises.

 

B-2

--------------------------------------------------------------------------------


 

16.          To the extent permitted by law, Tenant shall not permit picketing
or other union activity involving its employees or agents in the Building or on
the Property, except in those locations and subject to time and other
constraints as to which Landlord may give its prior written consent, which
consent may be withheld in Landlord’ sole discretion.

 

17.          Subject to the terms and conditions of Section 3 of the Lease,
Tenant shall comply with all applicable laws, ordinances, governmental orders or
regulations and applicable orders or directions from any public office or body
having jurisdiction, with respect to the Premises and Tenant’s respective use or
occupancy thereof. Tenant shall not make or permit any use of the Premises, the
Building or the Property, respectively, which is directly or indirectly
forbidden by law, ordinance, governmental regulation or order, or direction of
applicable public authority, or which may be dangerous to person or property.

 

18.          Tenant shall not use or occupy the Premises in any manner or for
any purpose which would injure the reputation or impair the present or future
value of the Premises, the Building or the Property; without limiting the
foregoing, Tenant shall not use or permit the Premises or any portion thereof to
be used for lodging, sleeping or for any illegal purpose.

 

19.          All deliveries to or from the Premises shall be made only at such
reasonable times, in the areas and through the entrances and exits designated
for such purposes by Landlord. Tenant shall not permit the process of receiving
deliveries to or from the Premises outside of said areas or in a manner which
may interfere with the use by any other tenant of its premises or any common
areas, any pedestrian use of such area, or any use which is inconsistent with
good business practice.

 

20.          Tenant shall carry out Tenant’s permitted repair, maintenance,
alterations, and improvements in the Premises only during times agreed to in
advance by Landlord and in a manner which will not unreasonably interfere with
the rights of other tenants in the Building.

 

21.          Landlord may from time to time adopt appropriate systems and
procedures for the security or safety of the Building, its occupants, entry and
use, or its contents. Tenant, Tenant’s agents, employees, contractors, guests
and invitees shall comply with Landlord’s reasonable requirements thereto.

 

22.          Landlord shall have the right to prohibit the use of the name of
the Building or any other publicity by Tenant that in Landlord’s opinion may
tend to impair the reputation of the Building or its desirability for Landlord
or its other tenants. Upon written notice from Landlord, Tenant will refrain
from and/or discontinue such publicity immediately.

 

23.          Neither Tenant nor any of its employees, agents, contractors,
invitees or customers shall smoke in any area designated by Landlord (whether
through the posting of a “no smoking” sign or otherwise) as a “no smoking” area.
In no event shall Tenant or any of its employees, agents, contractors, invitees
or customers smoke in the hallways or bathrooms of the Building or at the
entrances to the Building. Landlord reserves the right to designate, from time
to time, additional areas of the Building and the Property as “no smoking” areas
and to designate the entire Building and the Property as a “no smoking” area.

 

B-3

--------------------------------------------------------------------------------


 

[END OF EXHIBIT B]

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMMENCEMENT LETTER

 

Date                          

 

Tenant                      

 

Address                      

 

                                   

Re:                             Commencement Letter with respect to that certain
Lease dated                                                         by and
between                                , as Landlord, and
                               , a(n)                    , as Tenant, for a
Rentable Area in the Premises of                      square feet on the
                 floor of the Building located at
                                 ,                  ,            .

 

Dear                       :

 

In accordance with the terms and conditions of the above referenced Lease,
Tenant hereby accepts possession of the Premises and agrees as follows:

 

The Commencement Date of the Lease is
                                                  ;

 

The Expiration Date of the Lease is
                                                  .

 

Landlord agrees to complete the work in the Premises identified in the punchlist
jointly prepared by Landlord and Tenant dated                          . Tenant
accepts possession of the Premises subject to Landlord’s obligation to complete
the work identified on the punchlist.

 

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all three (3) copies of this Commencement Letter in the
space provided and returning two (2) fully executed copies of the same to my
attention.

 

Sincerely,

 

XXXXXXXXX

Property Manager

 

Agreed and Accepted:

 

TENANT:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

C-1

--------------------------------------------------------------------------------